UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	December 31, 2013 Item 1. Schedule of Investments: Putnam Dynamic Asset Allocation Balanced Fund The fund's portfolio 12/31/13 (Unaudited) COMMON STOCKS (55.2%) (a) Shares Value Basic materials (3.3%) Agnico-Eagle Mines, Ltd. (Canada) 290 $7,652 Air Liquide SA (France) 560 79,386 Akzo Nobel NV (Netherlands) 2,603 201,962 Amcor, Ltd. (Australia) 45,382 429,157 Archer Daniels-Midland Co. 197,100 8,554,140 Arkema (France) 1,468 171,943 Asahi Kasei Corp. (Japan) 99,000 775,947 Assa Abloy AB Class B (Sweden) 14,075 746,216 Axiall Corp. 1,308 62,052 BASF SE (Germany) 9,399 1,002,261 Bemis Co., Inc. 260 10,650 BHP Billiton PLC (United Kingdom) 17,029 527,995 BHP Billiton, Ltd. (Australia) 20,483 696,588 Buzzi Unicem SpA (Italy) 2,894 52,387 Cambrex Corp. (NON) 18,282 325,968 CF Industries Holdings, Inc. 8,117 1,891,586 Chemtura Corp. (NON) 18,562 518,251 Cie de St-Gobain (France) 2,368 130,883 Croda International PLC (United Kingdom) 1,000 40,720 Domtar Corp. (Canada) 4,741 447,266 Dow Chemical Co. (The) 165,100 7,330,440 EMS-Chemie Holding AG (Switzerland) 1,018 362,767 Fletcher Building, Ltd. (New Zealand) 2,790 19,430 Fortescue Metals Group, Ltd. (Australia) 20,718 108,113 Fortune Brands Home & Security, Inc. 36,890 1,685,873 Givaudan SA (Switzerland) 10 14,327 Glencore Xstrata PLC (United Kingdom) 145,311 755,403 Goldcorp, Inc. (Canada) 820 17,786 Holcim, Ltd. (Switzerland) 5,462 410,651 Horsehead Holding Corp. (NON) (S) 19,498 316,063 Innophos Holdings, Inc. 4,022 195,469 Innospec, Inc. 4,997 230,961 International Flavors & Fragrances, Inc. 236 20,291 Israel Chemicals, Ltd. (Israel) 2,580 21,499 Johnson Matthey PLC (United Kingdom) 19,657 1,070,313 Kansai Paint Co., Ltd. (Japan) 1,000 14,816 KapStone Paper and Packaging Corp. (NON) 1,947 108,759 Koninklijke Boskalis Westminster NV (Netherlands) 8,871 470,358 Koppers Holdings, Inc. 1,628 74,481 Kraton Performance Polymers, Inc. (NON) 5,326 122,764 L.B. Foster Co. Class A 4,190 198,145 Landec Corp. (NON) 11,966 145,028 Linde AG (Germany) 350 73,303 Louisiana-Pacific Corp. (NON) 2,278 42,166 LSB Industries, Inc. (NON) 8,744 358,679 LyondellBasell Industries NV Class A 58,052 4,660,415 Minerals Technologies, Inc. 2,206 132,514 Monsanto Co. 1,700 198,135 Mota-Engil SGPS SA (Portugal) 41,934 249,486 NN, Inc. 14,382 290,373 Oji Holdings Corp. (Japan) 2,000 10,277 OM Group, Inc. (NON) 4,781 174,076 Orica, Ltd. (Australia) 470 10,018 Orora, Ltd. (Australia) (NON) 45,382 47,005 Packaging Corp. of America 13,556 857,824 PPG Industries, Inc. 19,536 3,705,198 Randgold Resources, Ltd. (Jersey) 540 33,883 Reliance Steel & Aluminum Co. 10,800 819,072 S&W Seed Co. (NON) 12,417 86,298 Sherwin-Williams Co. (The) 205 37,618 Sigma-Aldrich Corp. 142 13,349 Sika AG (Switzerland) 7 24,892 Solvay SA (Belgium) 1,069 169,205 Sumitomo Metal Mining Co., Ltd. (Japan) 30,000 393,364 Syngenta AG (Switzerland) 1,631 650,176 Taiheiyo Cement Corp. (Japan) 3,000 11,532 Toray Industries, Inc. (Japan) 3,000 20,786 Trex Co., Inc. (NON) 5,485 436,222 Tronox, Ltd. Class A 4,684 108,060 UPM-Kymmene OYJ (Finland) 30,566 517,137 Veidekke ASA (Norway) 21,293 171,335 voestalpine AG (Austria) 15,038 728,247 W.R. Grace & Co. (NON) 978 96,695 Wendel SA (France) 3,793 552,995 Yamana Gold, Inc. (Canada) 1,040 8,968 Zep, Inc. 11,150 202,484 Capital goods (3.3%) ABB, Ltd. (Switzerland) 27,983 739,294 AGCO Corp. 22,800 1,349,532 Aisin Seiki Co., Ltd. (Japan) 17,100 695,849 Allegion PLC (Ireland) (NON) 25,800 1,140,102 Alliant Techsystems, Inc. 2,731 332,308 Altra Industrial Motion Corp. 10,641 364,135 Astronics Corp. (NON) 2,875 146,625 AZZ, Inc. 5,011 244,837 Ball Corp. 20,966 1,083,104 Boeing Co. (The) 314 42,858 Chart Industries, Inc. (NON) 5,342 510,909 Chase Corp. 5,791 204,422 Coway Co., Ltd. (South Korea) 3,366 212,111 Cummins, Inc. 40,149 5,659,805 Daelim Industrial Co., Ltd. (South Korea) 391 34,915 Daikin Industries, Ltd. (Japan) 2,600 162,249 Douglas Dynamics, Inc. 9,417 158,394 DXP Enterprises, Inc. (NON) 2,029 233,741 Airbus Group NV (France) 19,275 1,485,677 Exelis, Inc. 46,500 886,290 Faurecia (France) (NON) (S) 5,405 206,342 Franklin Electric Co., Inc. 7,799 348,147 Generac Holdings, Inc. 6,222 352,414 General Dynamics Corp. 411 39,271 Greenbrier Cos., Inc. (The) (NON) 13,146 431,715 HEICO Corp. 2,517 145,860 Hermes Microvision, Inc. (Taiwan) 4,132 134,599 Hitachi, Ltd. (Japan) 59,000 447,323 Hyster-Yale Materials Holdings, Inc. 2,144 199,735 IDEX Corp. 18,700 1,380,995 IHI Corp. (Japan) 115,000 497,256 II-VI, Inc. (NON) 18,080 318,208 IMI PLC (United Kingdom) 30,573 774,906 Ingersoll-Rand PLC 63,800 3,930,080 JGC Corp. (Japan) 17,000 667,714 Kadant, Inc. 6,035 244,538 Leggett & Platt, Inc. 38,200 1,181,908 Lockheed Martin Corp. 202 30,029 Miller Industries, Inc. 7,260 135,254 Mine Safety Appliances Co. 2,481 127,052 MRC Global, Inc. (NON) 21,700 700,042 NACCO Industries, Inc. Class A 1,080 67,165 Northrop Grumman Corp. 47,344 5,426,096 Polypore International, Inc. (NON) (S) 1,534 59,673 Raytheon Co. 68,977 6,256,214 Rexam PLC (United Kingdom) 5,832 51,282 Rheinmetall AG (Germany) 3,391 209,245 Rockwell Collins, Inc. 182 13,453 Roper Industries, Inc. 152 21,079 Safran SA (France) 5,307 369,056 Schneider Electric SA (France) 2,974 261,032 Singapore Technologies Engineering, Ltd. (Singapore) 147,000 462,670 SMC Corp. (Japan) 1,700 429,417 Societe BIC SA (France) 380 46,577 Standard Motor Products, Inc. 10,325 379,960 Standex International Corp. 2,861 179,900 Stoneridge, Inc. (NON) 16,252 207,213 Tenneco, Inc. (NON) 2,676 151,381 THK Co., Ltd. (Japan) 18,800 469,815 TriMas Corp. (NON) 13,806 550,721 United Technologies Corp. 290 33,002 US Ecology, Inc. 2,732 101,603 Vinci SA (France) 13,469 887,526 WABCO Holdings, Inc. (NON) 13,700 1,279,717 WESCO International, Inc. (NON) 2,781 253,266 Zodiac Aerospace (France) 2,430 431,476 Communication services (2.4%) Arris Group, Inc. (NON) 3,323 80,965 Aruba Networks, Inc. (NON) 3,617 64,744 AT&T, Inc. 1,351 47,501 BCE, Inc. (Canada) 310 13,424 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 21,690 36,763 British Sky Broadcasting Group PLC (United Kingdom) 1,070 14,967 BroadSoft, Inc. (NON) 1,231 33,656 BT Group PLC (United Kingdom) 159,777 1,006,015 CalAmp Corp. (NON) 10,772 301,293 CenturyLink, Inc. 575 18,314 Comcast Corp. Class A 191,567 9,954,779 Deutsche Telekom AG (Germany) 37,569 642,550 EchoStar Corp. Class A (NON) 21,211 1,054,611 Eutelsat Communications SA (France) 990 30,890 Frontier Communications Corp. 38,669 179,811 HSN, Inc. 2,772 172,696 IAC/InterActiveCorp. 497 34,139 IDT Corp. Class B 6,164 110,151 Inteliquent, Inc. 8,924 101,912 Iridium Communications, Inc. (NON) 15,778 98,770 Jazztel PLC (Spain) (NON) 14,626 156,852 KDDI Corp. (Japan) 2,000 123,349 Liberty Global PLC Ser. C (United Kingdom) (NON) 1,800 151,776 Loral Space & Communications, Inc. (NON) 2,918 236,300 NICE Systems, Ltd. (Israel) 280 11,470 NTT DoCoMo, Inc. (Japan) 33,800 555,339 Numericable SAS (France) (NON) 9,303 337,871 Orange (France) 33,133 411,821 RingCentral, Inc. Class A (NON) 1,474 27,077 Ruckus Wireless, Inc. (NON) 9,360 132,912 SBA Communications Corp. Class A (NON) 144 12,937 SES SA GDR (France) 1,590 51,483 ShoreTel, Inc. (NON) 10,033 93,106 StarHub, Ltd. (Singapore) 5,000 17,034 Swisscom AG (Switzerland) 60 31,729 T-Mobile US, Inc. (NON) 54,500 1,833,380 TDC A/S (Denmark) 38,717 375,629 Tele2 AB Class B (Sweden) 17,977 203,936 Telecity Group PLC (United Kingdom) 11,955 143,994 Telefonica SA (Spain) 31,423 512,968 Telenor ASA (Norway) 20,462 488,628 Telstra Corp., Ltd. (Australia) 149,650 701,665 Turkcell Iletisim Hizmetleri AS (Turkey) (NON) 17,416 92,212 Ubiquiti Networks, Inc. (NON) (S) 5,858 269,234 USA Mobility, Inc. 8,489 121,223 Verizon Communications, Inc. 210,150 10,326,771 Vodafone Group PLC (United Kingdom) 360,220 1,416,052 Ziggo NV (Netherlands) 11,703 535,598 Conglomerates (1.1%) 3M Co. 794 111,359 AMETEK, Inc. 53,258 2,805,099 Danaher Corp. 89,458 6,906,158 Exor SpA (Italy) 8,052 321,013 General Electric Co. 97,735 2,739,512 Marubeni Corp. (Japan) 27,000 194,296 Mitsubishi Corp. (Japan) 21,000 403,049 Siemens AG (Germany) 14,177 1,937,059 Consumer cyclicals (7.7%) ABC-Mart, Inc. (Japan) 200 8,742 Adidas AG (Germany) 3,799 484,305 ADT Corp. (The) 48,199 1,950,614 Advance Auto Parts, Inc. 14,817 1,639,946 Alpine Electronics, Inc. (Japan) 14,100 197,920 Amazon.com, Inc. (NON) 316 126,018 American Eagle Outfitters, Inc. 61,500 885,600 ANN, Inc. (NON) 7,883 288,202 Ascena Retail Group, Inc. (NON) 6,824 144,396 Ascent Capital Group, Inc. Class A (NON) 861 73,667 Atresmedia Corporacion de Medios de Comunicacion, SA (Spain) (NON) 23,149 383,049 AutoZone, Inc. (NON) 55 26,287 Axel Springer AG (Germany) 760 48,841 Babcock International Group PLC (United Kingdom) 25,732 577,568 Bally Technologies, Inc. (NON) 1,491 116,969 Bayerische Motoren Werke (BMW) AG (Germany) 4,764 558,692 Big Lots, Inc. (NON) 6,917 223,350 Blyth, Inc. 5,198 56,554 Bridgestone Corp. (Japan) 4,100 155,433 Brown Shoe Co., Inc. 4,191 117,935 Brunswick Corp. 7,234 333,198 Buckle, Inc. (The) 2,453 128,930 Bunzl PLC (United Kingdom) 1,060 25,472 Bureau Veritas SA (France) 14,253 417,540 Carmike Cinemas, Inc. (NON) 7,505 208,939 Coach, Inc. 45,749 2,567,891 Compagnie Financiere Richemont SA (Switzerland) 8,391 839,678 Compass Group PLC (United Kingdom) 59,666 956,674 Continental AG (Germany) 5,357 1,175,155 Cooper Tire & Rubber Co. 4,835 116,233 Corporate Executive Board Co. (The) 1,753 135,735 Crocs, Inc. (NON) 3,826 60,910 CST Brands, Inc. 25,511 936,764 Ctrip.com International, Ltd. ADR (China) (NON) 2,300 114,126 Daimler AG (Registered Shares) (Germany) 6,762 585,324 Daito Trust Construction Co., Ltd. (Japan) 500 46,744 Deckers Outdoor Corp. (NON) 1,610 135,981 Deluxe Corp. 10,569 551,596 Demand Media, Inc. (NON) 10,072 58,115 Denso Corp. (Japan) 7,900 417,697 Destination Maternity Corp. 11,517 344,128 Dillards, Inc. Class A 198 19,248 Dollar General Corp. (NON) 326 19,664 Dollar Tree, Inc. (NON) 320 18,054 Don Quijote Co., Ltd. (Japan) 300 18,213 Ecolab, Inc. 591 61,624 Equinix, Inc. 207 14,302 Expedia, Inc. 22,590 1,573,619 Experian PLC (United Kingdom) 33,085 610,624 Five Below, Inc. (NON) 1,315 56,808 Fuji Heavy Industries, Ltd. (Japan) 34,000 976,681 G&K Services, Inc. Class A 1,745 108,591 GameStop Corp. Class A 5,665 279,058 Gannett Co., Inc. 52,903 1,564,871 Gap, Inc. (The) 50,200 1,961,816 Geberit International AG (Switzerland) 130 39,768 Genesco, Inc. (NON) 2,870 209,682 Global Cash Access Holdings, Inc. (NON) 13,723 137,093 Global Mediacom Tbk PT (Indonesia) 1,991,000 311,227 GOME Electrical Appliances Holding, Ltd. (China) 612,000 113,421 Graham Holdings Co. Class B (NON) 1,500 994,980 Green Dot Corp. Class A (NON) 6,109 153,641 Guangzhou Automobile Group Co., Ltd. (China) 74,000 81,754 Hanesbrands, Inc. 21,000 1,475,670 Harbinger Group, Inc. (NON) 29,462 349,125 Hino Motors, Ltd. (Japan) 38,000 598,885 Home Depot, Inc. (The) 116,322 9,577,953 ITV PLC (United Kingdom) 222,554 715,374 Jin Co., Ltd. (Japan) (S) 6,100 258,388 KAR Auction Services, Inc. 17,490 516,830 Kimberly-Clark Corp. 91,640 9,572,714 Kingfisher PLC (United Kingdom) 31,981 204,450 La-Z-Boy, Inc. 4,256 131,936 Liberty Media Corp. Class A (NON) 16,900 2,475,005 LifeLock, Inc. (NON) 4,532 74,370 LIN Media, LLC Class A (NON) 7,666 220,091 LIXIL Group Corp. (Japan) 11,600 318,566 Lowe's Cos., Inc. 149,312 7,398,410 Lumber Liquidators Holdings, Inc. (NON) 1,055 108,549 Luxottica Group SpA (Italy) 4,001 214,897 Macy's, Inc. 60,067 3,207,578 Magna International, Inc. (Canada) 90 7,380 Marcus Corp. 13,043 175,298 MasterCard, Inc. Class A 163 136,180 Matahari Department Store Tbk PT (Indonesia) (NON) 191,000 173,113 MAXIMUS, Inc. 2,407 105,884 McGraw-Hill Cos., Inc. (The) 64,514 5,044,995 Men's Wearhouse, Inc. (The) 2,475 126,423 MGM China Holdings, Ltd. (Hong Kong) 112,400 482,114 Moncler SpA (Italy) (NON) 4,526 98,377 MSC Industrial Direct Co., Inc. Class A 98 7,925 Namco Bandai Holdings, Inc. (Japan) 20,600 457,627 Navistar International Corp. (NON) 4,676 178,576 Next PLC (United Kingdom) 12,507 1,129,020 Nintendo Co., Ltd. (Japan) 1,000 133,717 Nissan Motor Co., Ltd. (Japan) 61,400 516,889 Nitori Holdings Co., Ltd. (Japan) 250 23,707 O'Reilly Automotive, Inc. (NON) 170 21,881 Omnicom Group, Inc. 425 31,607 Oriental Land Co., Ltd. (Japan) 200 28,840 Panasonic Corp. (Japan) 48,100 560,722 Park24 Co., Ltd. (Japan) 500 9,430 Pearson PLC (United Kingdom) 750 16,659 Penn National Gaming, Inc. (NON) 20,981 300,658 Perry Ellis International, Inc. (NON) 10,262 162,037 PetSmart, Inc. 21,326 1,551,467 Pier 1 Imports, Inc. 3,329 76,833 Pitney Bowes, Inc. 55,802 1,300,187 Prada SpA (Italy) 14,000 124,832 Priceline.com, Inc. (NON) 6,485 7,538,164 Puregold Price Club, Inc. (Philippines) 86,700 74,304 Randstad Holding NV (Netherlands) 3,104 201,544 Reed Elsevier NV (Netherlands) 2,240 47,594 Renault SA (France) 5,421 437,678 Rinnai Corp. (Japan) 200 15,587 Ross Stores, Inc. 300 22,479 Ryland Group, Inc. (The) 8,283 359,565 Sankyo Co., Ltd. (Japan) 300 13,843 Scripps Networks Interactive Class A 22,070 1,907,069 Sears Hometown and Outlet Stores, Inc. (NON) 4,239 108,095 Secom Co., Ltd. (Japan) 500 30,194 Sega Sammy Holdings, Inc. (Japan) 13,200 336,639 Select Comfort Corp. (NON) 8,487 178,991 Serco Group PLC (United Kingdom) 12,074 99,782 Shimamura Co., Ltd. (Japan) 100 9,382 Sinclair Broadcast Group, Inc. Class A 14,373 513,547 Singapore Press Holdings, Ltd. (Singapore) 8,000 26,168 SJM Holdings, Ltd. (Hong Kong) 192,000 650,078 SodaStream International, Ltd. (Israel) (NON) 1,199 59,518 Sodexho (France) 530 53,817 Sonic Automotive, Inc. Class A 25,122 614,987 Sports Direct International PLC (United Kingdom) (NON) 17,206 204,331 Steven Madden, Ltd. (NON) 1,988 72,741 Sun TV Network, Ltd. (India) 15,043 92,693 Suzuki Motor Corp. (Japan) 15,600 420,193 Swatch Group AG (The) (Switzerland) 743 493,009 Swire Pacific, Ltd. Class A (Hong Kong) 2,500 29,359 Target Corp. 779 49,287 Tata Motors, Ltd. (India) 13,635 83,096 Thomas Cook Group PLC (United Kingdom) (NON) 75,861 210,154 Tile Shop Holdings, Inc. (NON) (S) 9,369 169,298 Time Warner, Inc. 1,160 80,875 TiVo, Inc. (NON) 7,945 104,238 Towers Watson & Co. Class A (NON) 170 21,694 Town Sports International Holdings, Inc. 10,819 159,688 Toyota Motor Corp. (Japan) 25,700 1,563,908 Tractor Supply Co. 278 21,567 Trump Entertainment Resorts, Inc. (NON) 180 360 TUI Travel PLC (United Kingdom) 74,396 509,334 USS Co. Ltd. (Japan) 1,500 20,608 Vail Resorts, Inc. 1,989 149,632 Valeo SA (France) 1,257 139,270 ValueClick, Inc. (NON) 8,149 190,442 Verisk Analytics, Inc. Class A (NON) 245 16,101 Viacom, Inc. Class B 69,005 6,026,897 VOXX International Corp. (NON) 19,239 321,291 Wal-Mart Stores, Inc. 65 5,115 World Fuel Services Corp. 7,518 324,477 WPP PLC (United Kingdom) 34,567 793,240 Wyndham Worldwide Corp. 25,385 1,870,621 Wynn Resorts, Ltd. 13,597 2,640,673 Consumer staples (4.1%) AFC Enterprises (NON) 4,834 186,109 Ajinomoto Co., Inc. (Japan) 15,000 217,358 Alsea SAB de CV (Mexico) 34,400 107,496 Altria Group, Inc. 1,634 62,729 Angie's List, Inc. (NON) 1,287 19,498 Anheuser-Busch InBev NV (Belgium) 10,969 1,169,559 Associated British Foods PLC (United Kingdom) 12,607 510,725 Barrett Business Services, Inc. 2,857 264,958 Barry Callebaut AG (Switzerland) 117 146,780 Beacon Roofing Supply, Inc. (NON) 3,495 140,779 Benesse Holdings, Inc. (Japan) 400 16,067 Bigfoot GmbH (acquired 8/2/13, cost $21,982) (Private) (Brazil) (F) (RES) (NON) 1 17,073 Blue Nile, Inc. (NON) 2,635 124,082 Boulder Brands, Inc. (NON) 3,354 53,194 Bright Horizons Family Solutions, Inc. (NON) 4,896 179,879 British American Tobacco (BAT) PLC (United Kingdom) 19,171 1,028,601 Britvic PLC (United Kingdom) 8,684 99,801 Calbee, Inc. (Japan) 23,200 564,459 Capita PLC (United Kingdom) 1,850 31,824 Carrefour SA (France) 15,680 621,794 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 58,000 3,740 Church & Dwight Co., Inc. 266 17,630 Coca-Cola Co. (The) 290 11,980 Coca-Cola Enterprises, Inc. 3,900 172,107 Colgate-Palmolive Co. 211,664 13,802,609 Colruyt SA (Belgium) 650 36,354 Core-Mark Holding Co., Inc. 3,005 228,170 CVS Caremark Corp. 215,346 15,412,313 Diageo PLC (United Kingdom) 14,648 483,842 Distribuidora Internacional de Alimentacion SA (Spain) 44,399 397,197 Dunkin' Brands Group, Inc. 184 8,869 General Mills, Inc. 1,124 56,099 Geo Group, Inc. (The) (R) 4,959 159,779 Grand Canyon Education, Inc. (NON) 1,919 83,668 Hain Celestial Group, Inc. (The) (NON) 936 84,970 Heineken Holding NV (Netherlands) 7,847 497,636 Henkel AG & Co. KGaA (Preference) (Germany) 2,443 283,415 Hershey Co. (The) 358 34,808 ITOCHU Corp. (Japan) 7,900 97,774 ITT Educational Services, Inc. (NON) 22,893 768,747 Japan Tobacco, Inc. (Japan) 40,600 1,321,006 JM Smucker Co. (The) 160 16,579 Kao Corp. (Japan) 8,700 274,007 Kellogg Co. 515 31,451 Kerry Group PLC Class A (Ireland) 6,556 455,559 Kforce, Inc. 12,086 247,280 Koninklijke Ahold NV (Netherlands) 25,434 456,677 Kraft Foods Group, Inc. 320 17,254 L'Oreal SA (France) 5,562 979,466 Lawson, Inc. (Japan) 400 29,941 Liberty Interactive Corp. Class A (NON) 88,900 2,609,215 Lindt & Spruengli AG (Switzerland) 175 788,804 Magnit OJSC (Russia) 782 218,488 ManpowerGroup, Inc. 17,200 1,476,792 McDonald's Corp. 273 26,489 MEIJI Holdings Co., Ltd. (Japan) 8,600 553,580 Molson Coors Brewing Co. Class B 15,508 870,774 MWI Veterinary Supply, Inc. (NON) 1,486 253,497 Nestle SA (Switzerland) 31,985 2,347,953 New Oriental Education & Technology Group, Inc. ADR (China) 4,000 126,000 Nissin Food Products Co., Ltd. (Japan) 600 25,346 On Assignment, Inc. (NON) 8,892 310,509 OpenTable, Inc. (NON) 1,453 115,325 Panera Bread Co. Class A (NON) 60 10,601 Papa John's International, Inc. 6,094 276,668 PepsiCo, Inc. 571 47,359 Philip Morris International, Inc. 1,543 134,442 Pool Corp. 1,892 110,001 Procter & Gamble Co. (The) 15,161 1,234,257 Reckitt Benckiser Group PLC (United Kingdom) 5,441 433,194 RetailMeNot, Inc. (NON) 6,594 189,841 Reynolds American, Inc. 760 37,992 Ruby Tuesday, Inc. (NON) 29,045 201,282 SABMiller PLC (United Kingdom) 7,415 381,860 Seven & I Holdings Co., Ltd. (Japan) 2,600 103,545 Shoppers Drug Mart Corp. (Canada) 350 19,173 Shutterfly, Inc. (NON) 1,345 68,501 Spartan Stores, Inc. 6,043 146,724 Starbucks Corp. 897 70,316 Suedzucker AG (Germany) 12,191 329,076 TrueBlue, Inc. (NON) 24,135 622,200 Unilever NV ADR (Netherlands) 2,260 91,248 Unilever PLC (United Kingdom) 9,138 374,825 United Natural Foods, Inc. (NON) 1,843 138,944 USANA Health Sciences, Inc. (NON) 1,471 111,178 WM Morrison Supermarkets PLC (United Kingdom) 30,413 131,713 Wolseley PLC (United Kingdom) 3,902 221,592 Woolworths, Ltd. (Australia) 9,587 289,843 Zalando AG (acquired 9/30/13, cost $44,840) (Private) (Germany) (F) (RES) (NON) 1 38,758 zulily, Inc. Class A (NON) 1,106 45,822 Energy (4.7%) Alpha Natural Resources, Inc. (NON) 68,617 489,925 AMEC PLC (United Kingdom) 31,668 571,887 Baker Hughes, Inc. 51,200 2,829,312 BG Group PLC (United Kingdom) 37,648 811,324 BP PLC (United Kingdom) 170,476 1,380,986 Cabot Oil & Gas Corp. 51,800 2,007,768 Callon Petroleum Co. (NON) 36,547 238,652 Canadian Natural Resources, Ltd. (Canada) 7,000 236,837 Chevron Corp. 13,089 1,634,947 ConocoPhillips 113,111 7,991,292 Crescent Point Energy Corp. (Canada) 480 18,640 Delek US Holdings, Inc. 12,361 425,342 Diamond Offshore Drilling, Inc. 194 11,042 Dril-Quip, Inc. (NON) 7,200 791,496 EPL Oil & Gas, Inc. (NON) 10,216 291,156 EQT Corp. 236 21,188 Exxon Mobil Corp. 72,782 7,365,538 Ezion Holdings, Ltd. (Singapore) 180,000 317,654 FutureFuel Corp. 19,561 309,064 Gulfport Energy Corp. (NON) 2,285 144,298 Halliburton Co. 2,500 126,875 Helix Energy Solutions Group, Inc. (NON) 5,433 125,937 Husky Energy, Inc. (Canada) 610 19,352 Imperial Oil, Ltd. (Canada) 460 20,370 Key Energy Services, Inc. (NON) 27,401 216,468 Kodiak Oil & Gas Corp. (NON) 14,326 160,594 Noble Energy, Inc. 270 18,390 Occidental Petroleum Corp. 81,850 7,783,935 Oceaneering International, Inc. 15,645 1,234,078 Oil States International, Inc. (NON) 8,700 884,964 PBF Energy, Inc. 15,300 481,338 Pembina Pipeline Corp. (Canada) 530 18,670 Petrofac, Ltd. (United Kingdom) 4,854 98,508 Phillips 66 68,436 5,278,469 Repsol SA (Rights) (Spain) (NON) 15,312 10,448 Repsol YPF SA (Spain) 15,312 386,876 Rosetta Resources, Inc. (NON) 2,733 131,293 Royal Dutch Shell PLC Class A (United Kingdom) 32,756 1,176,410 Royal Dutch Shell PLC Class A (United Kingdom) 21,924 781,448 Royal Dutch Shell PLC Class B (United Kingdom) 27,230 1,024,735 Schlumberger, Ltd. 101,476 9,144,002 Spectra Energy Corp. 811 28,888 Statoil ASA (Norway) 24,616 597,920 Stone Energy Corp. (NON) 6,860 237,287 Suncor Energy, Inc. (Canada) 9,732 341,181 Superior Energy Services, Inc. (NON) 28,700 763,707 Swift Energy Co. (NON) (S) 8,688 117,288 Tesoro Corp. 20,066 1,173,861 Total SA (France) 18,121 1,110,801 TransCanada Corp. (Canada) 620 28,331 Unit Corp. (NON) 3,365 173,701 Vaalco Energy, Inc. (NON) 19,304 133,005 Valero Energy Corp. 63,207 3,185,633 Vermilion Energy, Inc. (Canada) 160 9,391 W&T Offshore, Inc. 6,007 96,112 Woodside Petroleum, Ltd. (Australia) 12,549 436,017 Financials (10.2%) 3i Group PLC (United Kingdom) 76,993 491,208 Access National Corp. 5,827 87,114 ACE, Ltd. 2,539 262,863 Admiral Group PLC (United Kingdom) 3,462 75,147 AG Mortgage Investment Trust, Inc. (R) 3,395 53,098 Ageas (Belgium) 15,100 644,647 Agree Realty Corp. (R) 6,107 177,225 AIA Group, Ltd. (Hong Kong) 273,400 1,378,301 Alleghany Corp. (NON) 73 29,197 Allianz SE (Germany) 7,580 1,359,651 Allied World Assurance Co. Holdings AG 15,457 1,743,704 American Capital Agency Corp. (R) 51,900 1,001,151 American Equity Investment Life Holding Co. 13,530 356,921 American Express Co. 501 45,456 American Financial Group, Inc. 24,080 1,389,898 American International Group, Inc. 3,600 183,780 Amtrust Financial Services, Inc. 3,884 126,968 Aon PLC 76,284 6,399,465 Arch Capital Group, Ltd. (NON) 316 18,862 Arlington Asset Investment Corp. Class A 3,930 103,713 ARMOUR Residential REIT, Inc. (R) 18,101 72,585 Arthur J Gallagher & Co. 535 25,108 Ascendas Real Estate Investment Trust (Singapore) (R) 17,000 29,696 Ashford Hospitality Prime, Inc. (NON) (R) 4,220 76,804 Ashford Hospitality Trust, Inc. (R) 21,100 174,708 Assicurazioni Generali SpA (Italy) 33,899 805,639 Associated Banc-Corp. 103,400 1,799,160 Australia & New Zealand Banking Group, Ltd. (Australia) 29,024 835,542 AvalonBay Communities, Inc. (R) 16,689 1,973,140 AXA SA (France) 38,985 1,087,416 Axis Capital Holdings, Ltd. 35,900 1,707,763 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 52,187 646,617 Banco Espirito Santo SA (Portugal) (NON) 168,439 240,971 Banco Latinoamericano de Exportaciones SA Class E (Panama) 13,517 378,746 Banco Santander Central Hispano SA (Spain) 78,130 705,069 Bangkok Bank PCL NVDR (Thailand) 17,700 96,177 Bank Hapoalim BM (Israel) 3,700 20,757 Bank Leumi Le-Israel BM (Israel) (NON) 4,360 17,824 Bank of East Asia, Ltd. (Hong Kong) 6,400 27,136 Bank of Hawaii Corp. 719 42,522 Bank of Ireland (Ireland) (NON) 226,561 78,843 Bank of Kentucky Financial Corp. 3,451 127,342 Bank of Nova Scotia (Canada) 1,490 93,180 Bank of Yokohama, Ltd. (The) (Japan) 83,000 463,432 Barclays PLC (United Kingdom) 220,244 996,515 Bellway PLC (United Kingdom) 7,922 206,756 Berkshire Hathaway, Inc. Class B (NON) 5,751 681,839 BlackRock, Inc. 89 28,166 BNP Paribas SA (France) 10,153 795,007 BOC Hong Kong Holdings, Ltd. (Hong Kong) 10,500 33,772 BofI Holding, Inc. (NON) 4,990 391,366 British Land Company PLC (United Kingdom) (R) 3,710 38,669 CapitaMall Trust (Singapore) (R) 20,000 30,248 Cardinal Financial Corp. 11,290 203,220 CBL & Associates Properties, Inc. (R) 7,717 138,597 Challenger, Ltd. (Australia) 46,321 256,576 Chiba Bank, Ltd. (The) (Japan) 5,000 33,790 Chimera Investment Corp. (R) 142,579 441,995 China Pacific Insurance (Group) Co., Ltd. (China) 18,400 72,939 Chubb Corp. (The) 550 53,147 Citizens & Northern Corp. 7,276 150,104 City National Corp. 24,961 1,977,410 CNO Financial Group, Inc. 14,403 254,789 Commerzbank AG (Germany) (NON) 11,433 184,255 Commonwealth Bank of Australia (Australia) 21,763 1,516,391 CoreLogic, Inc. (NON) 79,800 2,835,294 CoreSite Realty Corp. (R) 2,043 65,764 Credicorp, Ltd. (Peru) 1,500 199,095 Credit Acceptance Corp. (NON) 1,912 248,541 Credit Agricole SA (France) (NON) 53,441 686,906 Credit Saison Co., Ltd. (Japan) 17,600 464,197 Credit Suisse Group AG (Switzerland) 10,778 330,905 Cullen/Frost Bankers, Inc. 770 57,311 CYS Investments, Inc. (R) 10,985 81,399 DBS Group Holdings, Ltd. (Singapore) 33,000 448,533 Deutsche Bank AG (Germany) 12,916 616,269 Dexus Property Group (Australia) (R) 437,138 392,410 DFC Global Corp. (NON) 11,882 136,049 Discover Financial Services 103,718 5,803,022 Eagle Bancorp, Inc. 5,721 175,234 East West Bancorp, Inc. 9,270 324,172 Education Realty Trust, Inc. (R) 21,741 191,756 Encore Capital Group, Inc. (NON) 7,695 386,751 EPR Properties (R) 3,191 156,870 Erste Group Bank AG (Czech Republic) 8,900 311,362 Essex Property Trust, Inc. (R) 50 7,176 Eurazeo SA (France) 1,896 148,672 Everest Re Group, Ltd. 226 35,227 Federal Realty Investment Trust (R) 8,790 891,394 Financial Institutions, Inc. 7,492 185,127 First Community Bancshares Inc. 7,044 117,635 First Industrial Realty Trust (R) 6,890 120,231 First Niagara Financial Group, Inc. 184,900 1,963,638 FirstMerit Corp. 8,770 194,957 Flushing Financial Corp. 7,402 153,221 Genworth Financial, Inc. Class A (NON) 44,456 690,402 Gjensidige Forsikring ASA (Norway) 2,320 44,290 Glimcher Realty Trust (R) 13,171 123,281 Goldman Sachs Group, Inc. (The) 59,654 10,574,268 GPT Group (Australia) (R) 148,893 453,229 Greenhill & Co., Inc. 1,793 103,886 Grupo Financiero Banorte SAB de CV (Mexico) 31,500 220,366 Gunma Bank, Ltd. (The) (Japan) 4,000 22,375 Hammerson PLC (United Kingdom) (R) 36,052 299,832 Hang Seng Bank, Ltd. (Hong Kong) 34,600 562,151 Hanmi Financial Corp. 14,590 319,375 Hannover Rueckversicherung AG (Germany) 570 49,229 Health Care REIT, Inc. (R) 363 19,446 Heartland Financial USA, Inc. 5,033 144,900 Heritage Financial Group, Inc. (NON) 6,312 121,506 HFF, Inc. Class A (NON) 19,038 511,170 Hibernia REIT PLC (Ireland) (NON) (R) 296,000 476,432 Hongkong Land Holdings, Ltd. (Hong Kong) 17,000 100,643 HSBC Holdings PLC (United Kingdom) 188,488 2,067,316 ING Groep NV GDR (Netherlands) (NON) 36,223 506,530 Insurance Australia Group, Ltd. (Australia) 119,270 619,997 Intact Financial Corp. (Canada) 2,790 182,200 IntercontinentalExchange Group, Inc. 238 53,531 Invesco Mortgage Capital, Inc. (R) 5,617 82,458 Investor AB Class B (Sweden) 14,700 507,224 Investors Real Estate Trust (R) 15,532 133,265 iStar Financial, Inc. (NON) (R) 13,131 187,379 Japan Real Estate Investment Corp. (Japan) (R) 8 42,915 Joyo Bank, Ltd. (The) (Japan) 83,000 424,697 JPMorgan Chase & Co. 245,907 14,380,641 Julius Baer Group, Ltd. (Switzerland) 920 44,362 KeyCorp 132,600 1,779,492 Kilroy Realty Corp. (R) 10,500 526,890 KKR & Co. LP 3,700 90,058 Legal & General Group PLC (United Kingdom) 144,999 535,031 Lexington Realty Trust (R) 30,869 315,172 Lloyds Banking Group PLC (United Kingdom) (NON) 1,060,160 1,385,706 LTC Properties, Inc. (R) 8,089 286,270 Maiden Holdings, Ltd. (Bermuda) 12,444 136,013 MainSource Financial Group, Inc. 11,166 201,323 MFA Financial, Inc. (R) 18,025 127,257 Mitsubishi Estate Co., Ltd. (Japan) 16,000 479,469 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 102,100 675,091 Mizrahi Tefahot Bank, Ltd. (Israel) 1,510 19,778 MS&AD Insurance Group Holdings (Japan) 2,500 67,257 Muenchener Rueckversicherungs AG (Germany) 1,943 428,226 National Australia Bank, Ltd. (Australia) 17,590 549,122 National Health Investors, Inc. (R) 4,547 255,087 Natixis (France) 30,958 182,818 Nelnet, Inc. Class A 6,814 287,142 Northern Trust Corp. 693 42,890 Oberoi Realty, Ltd. (India) (NON) 19,396 73,832 Ocwen Financial Corp. (NON) 3,956 219,360 OFG Bancorp (Puerto Rico) 6,762 117,253 One Liberty Properties, Inc. (R) 7,401 148,982 ORIX Corp. (Japan) 10,000 176,152 Pacific Premier Bancorp, Inc. (NON) 7,001 110,196 PacWest Bancorp 6,073 256,402 PartnerRe, Ltd. 279 29,415 People's United Financial, Inc. 4,193 63,398 Peoples Bancorp, Inc. 6,774 152,483 Persimmon PLC (United Kingdom) 11,102 228,076 PHH Corp. (NON) 5,988 145,808 PNC Financial Services Group, Inc. 96,282 7,469,558 Popular, Inc. (Puerto Rico) (NON) 5,766 165,657 Portfolio Recovery Associates, Inc. (NON) 7,354 388,585 ProAssurance Corp. 4,676 226,692 Protective Life Corp. 5,798 293,727 Prudential PLC (United Kingdom) 55,906 1,251,234 PS Business Parks, Inc. (R) 4,410 337,012 Public Storage (R) 18,838 2,835,496 Ramco-Gershenson Properties Trust (R) 9,078 142,888 Rayonier, Inc. (R) 17,190 723,699 Regus PLC (United Kingdom) 104,375 376,624 RenaissanceRe Holdings, Ltd. 255 24,822 Republic Bancorp, Inc. Class A 4,477 109,866 Resona Holdings, Inc. (Japan) 158,300 807,419 RioCan Real Estate Investment Trust (Canada) (R) 1,170 27,283 Sberbank of Russia ADR (Russia) 22,202 280,394 SCOR SE (France) 5,821 212,793 Sekisui House, Ltd. (Japan) 7,000 98,014 Select Income REIT (R) 5,696 152,311 Shizuoka Bank, Ltd. (The) (Japan) 3,000 32,093 Shopping Centres Australasia Property Group (Australia) (R) 80,476 111,044 Simon Property Group, Inc. (R) 40,866 6,218,171 Skandinaviska Enskilda Banken AB (Sweden) 43,668 577,723 Sovran Self Storage, Inc. (R) 1,439 93,780 SpareBank 1 SR-Bank ASA (Norway) (NON) 15,115 150,285 St James's Place PLC (United Kingdom) 4,183 50,435 Starwood Property Trust, Inc. (R) 4,359 120,744 State Street Corp. 85,600 6,282,184 Stewart Information Services Corp. 10,255 330,929 Sumitomo Mitsui Financial Group, Inc. (Japan) 26,400 1,363,336 Summit Hotel Properties, Inc. (R) 19,546 175,914 Sun Hung Kai Properties, Ltd. (Hong Kong) 5,000 63,705 Surya Semesta Internusa Tbk PT (Indonesia) 809,000 37,334 Swedbank AB Class A (Sweden) 21,050 593,829 Symetra Financial Corp. 12,515 237,284 T. Rowe Price Group, Inc. 745 62,409 Tanger Factory Outlet Centers (R) 167 5,347 Third Point Reinsurance, Ltd. (Bermuda) (NON) 13,215 244,874 Tokio Marine Holdings, Inc. (Japan) 2,600 87,092 Tokyu Fudosan Holdings Corp. (Japan) (NON) 81,000 764,358 Toronto-Dominion Bank (Canada) 528 49,760 Travelers Cos., Inc. (The) 73,700 6,672,798 UBS AG (Switzerland) 39,543 753,307 Unibail-Rodamco SE (France) (R) 280 71,904 UniCredit SpA (Italy) 63,631 473,815 Unipol Gruppo Finanziario SpA (Preference) (Italy) 26,766 135,619 Universal Health Realty Income Trust (R) 1,889 75,673 Validus Holdings, Ltd. 610 24,577 Visa, Inc. Class A 920 204,866 WageWorks, Inc. (NON) 4,509 268,015 Walter Investment Management Corp. (NON) 2,740 96,886 Wells Fargo & Co. 17,644 801,038 Westfield Group (Australia) 34,065 307,026 Westpac Banking Corp. (Australia) 19,416 563,861 Wheelock and Co., Ltd. (Hong Kong) 128,000 589,959 WP Carey, Inc. (R) 7,700 472,395 Zurich Insurance Group AG (Switzerland) 210 61,067 Health care (6.6%) Abaxis, Inc. (NON) 1,603 64,152 Abbott Laboratories 990 37,947 AbbVie, Inc. 84,290 4,451,355 ACADIA Pharmaceuticals, Inc. (NON) 9,128 228,109 Accuray, Inc. (NON) 14,215 123,813 Actavis PLC (NON) 1,000 168,000 Actelion, Ltd. (Switzerland) 6,484 549,656 Aegerion Pharmaceuticals, Inc. (NON) 906 64,290 Aetna, Inc. 66,400 4,554,376 Alere, Inc. (NON) 7,883 285,365 Align Technology, Inc. (NON) 2,459 140,532 Alkermes PLC (NON) 4,371 177,725 Amedisys, Inc. (NON) 6,585 96,339 AmerisourceBergen Corp. 700 49,217 Amgen, Inc. 514 58,678 AmSurg Corp. (NON) 4,948 227,212 Ariad Pharmaceuticals, Inc. (NON) (S) 30,966 211,188 Array BioPharma, Inc. (NON) 14,747 73,882 Astellas Pharma, Inc. (Japan) 11,300 669,552 AstraZeneca PLC (United Kingdom) 25,058 1,486,342 athenahealth, Inc. (NON) 674 90,653 Auxilium Pharmaceuticals, Inc. (NON) 7,349 152,418 Bayer AG (Germany) 12,006 1,684,362 Becton, Dickinson and Co. 256 28,285 Biospecifics Technologies Corp. (NON) 2,748 59,549 Bristol-Myers Squibb Co. 1,230 65,375 C.R. Bard, Inc. 243 32,547 Cardinal Health, Inc. 60,762 4,059,509 Catamaran Corp. (NON) 180 8,549 Celgene Corp. (NON) 21,982 3,714,079 Centene Corp. (NON) 1,404 82,766 Chemed Corp. (S) 5,298 405,933 Coloplast A/S Class B (Denmark) 12,910 856,355 Computer Programs & Systems, Inc. 1,178 72,812 Conatus Pharmaceuticals, Inc. (NON) 2,096 13,519 Conmed Corp. 9,980 424,150 CSL, Ltd. (Australia) 280 17,284 Cubist Pharmaceuticals, Inc. (NON) 6,452 444,349 Cyberonics, Inc. (NON) 1,449 94,924 DexCom, Inc. (NON) 2,863 101,379 Eisai Co., Ltd. (Japan) 400 15,506 Eli Lilly & Co. 53,905 2,749,155 Endo Health Solutions, Inc. (NON) 5,657 381,621 Exact Sciences Corp. (NON) 1,738 20,317 GlaxoSmithKline PLC (United Kingdom) 50,885 1,357,187 Globus Medical, Inc. Class A (NON) 6,312 127,376 Greatbatch, Inc. (NON) 11,928 527,695 Grifols SA ADR (Spain) 9,261 334,507 Haemonetics Corp. (NON) 2,925 123,230 Health Net, Inc. (NON) 18,796 557,677 HealthSouth Corp. 1,638 54,578 Henry Schein, Inc. (NON) 263 30,050 Hill-Rom Holdings, Inc. 7,008 289,711 Hisamitsu Pharmaceutical Co., Inc. (Japan) 7,000 352,668 Impax Laboratories, Inc. (NON) 9,289 233,525 Incyte Corp., Ltd. (NON) (S) 1,855 93,919 Insulet Corp. (NON) 4,490 166,579 Insys Therapeutics, Inc. (NON) 8,127 314,596 Intuitive Surgical, Inc. (NON) 6,600 2,534,928 Isis Pharmaceuticals, Inc. (NON) 2,310 92,030 Jazz Pharmaceuticals PLC (NON) 13,932 1,763,234 Johnson & Johnson 136,901 12,538,763 Kindred Healthcare, Inc. 9,095 179,535 Lexicon Pharmaceuticals, Inc. (NON) 19,590 35,262 Magellan Health Services, Inc. (NON) 1,683 100,829 McKesson Corp. 39,364 6,353,350 MedAssets, Inc. (NON) 12,895 255,708 Medicines Co. (The) (NON) 6,983 269,683 Merck & Co., Inc. 159,675 7,991,734 Miraca Holdings, Inc. (Japan) 100 4,716 Nanosphere, Inc. (NON) 34,995 80,139 NewLink Genetics Corp. (NON) 3,088 67,967 Novartis AG (Switzerland) 12,933 1,035,034 Novo Nordisk A/S Class B (Denmark) 3,151 580,513 NPS Pharmaceuticals, Inc. (NON) 5,023 152,498 NxStage Medical, Inc. (NON) 6,787 67,870 Omega Healthcare Investors, Inc. (R) 3,877 115,535 Ono Pharmaceutical Co., Ltd. (Japan) 200 17,515 OraSure Technologies, Inc. (NON) 22,308 140,317 Orion OYJ Class B (Finland) 15,836 445,853 Otsuka Holdings Company, Ltd. (Japan) 600 17,328 PDL BioPharma, Inc. 4,307 36,351 Perrigo Co. PLC 110 16,881 Pfizer, Inc. 352,886 10,808,898 Prestige Brands Holdings, Inc. (NON) 7,468 267,354 Providence Service Corp. (The) (NON) 11,733 301,773 Quest Diagnostics, Inc. 423 22,647 Questcor Pharmaceuticals, Inc. 5,108 278,131 Receptos, Inc. (NON) 1,765 51,167 Repligen Corp. (NON) 6,930 94,525 Roche Holding AG-Genusschein (Switzerland) 7,694 2,156,759 Salix Pharmaceuticals, Ltd. (NON) 5,878 528,667 Sanofi (France) 19,405 2,065,584 Sequenom, Inc. (NON) (S) 22,896 53,577 Shire PLC (United Kingdom) 5,320 250,688 STAAR Surgical Co. (NON) 18,066 292,489 Stada Arzneimittel AG (Germany) 5,425 268,770 Steris Corp. 3,152 151,454 Sucampo Pharmaceuticals, Inc. Class A (NON) 10,022 94,207 Suzuken Co., Ltd. (Japan) 5,200 168,416 Takeda Pharmaceutical Co., Ltd. (Japan) 5,600 257,069 TearLab Corp. (NON) 4,257 39,760 Thoratec Corp. (NON) 2,640 96,624 Threshold Pharmaceuticals, Inc. (NON) 16,436 76,756 Trinity Biotech PLC ADR (Ireland) 5,523 138,848 Triple-S Management Corp. Class B (Puerto Rico) (NON) 3,759 73,075 United Therapeutics Corp. (NON) 464 52,469 VCA Antech, Inc. (NON) 15,900 498,624 Ventas, Inc. (R) 387 22,167 WellCare Health Plans, Inc. (NON) 6,141 432,449 WellPoint, Inc. 52,700 4,868,953 Technology (9.0%) Activision Blizzard, Inc. 170,900 3,047,147 Actuate Corp. (NON) 36,083 278,200 Acxiom Corp. (NON) 12,557 464,358 Agilent Technologies, Inc. 19,900 1,138,081 Alcatel-Lucent (France) (NON) 32,688 146,640 Amadeus IT Holding SA Class A (Spain) 1,426 61,081 Analog Devices, Inc. 690 35,142 Anixter International, Inc. (NON) 4,162 373,914 AOL, Inc. (NON) 63,064 2,940,044 Apple, Inc. 27,000 15,149,970 ASML Holding NV (Netherlands) 6,438 604,561 Aspen Technology, Inc. (NON) 5,966 249,379 ASUSTeK Computer, Inc. (Taiwan) 11,000 99,047 Avago Technologies, Ltd. 610 32,263 AVG Technologies NV (Netherlands) (NON) 6,001 103,277 Blucora, Inc. (NON) 12,179 355,140 Bottomline Technologies, Inc. (NON) 2,242 81,071 Brady Corp. Class A 7,685 237,697 Brightcove, Inc. (NON) 10,560 149,318 Broadcom Corp. Class A 200,465 5,943,787 Brocade Communications Systems, Inc. (NON) 254,133 2,254,160 CA, Inc. 107,900 3,630,835 CACI International, Inc. Class A (NON) 1,006 73,659 Cadence Design Systems, Inc. (NON) 210,400 2,949,808 Calix, Inc. (NON) 5,504 53,059 Cap Gemini (France) 8,750 593,336 Cavium, Inc. (NON) 1,812 62,532 Ceva, Inc. (NON) 7,917 120,497 CGI Group, Inc. Class A (Canada) (NON) 170 5,688 Cirrus Logic, Inc. (NON) 10,275 209,918 Commvault Systems, Inc. (NON) 2,360 176,717 Cornerstone OnDemand, Inc. (NON) 3,525 188,024 CSG Systems International, Inc. 2,622 77,087 Dassault Systemes SA (France) 150 18,638 EMC Corp. 322,300 8,105,845 EnerSys 7,782 545,440 Entegris, Inc. (NON) 17,293 200,599 F5 Networks, Inc. (NON) 35,800 3,252,788 Facebook, Inc. Class A (NON) 1,500 81,990 Fairchild Semiconductor International, Inc. (NON) 6,539 87,296 FEI Co. 3,122 278,982 Fortinet, Inc. (NON) 150,600 2,880,978 GenMark Diagnostics, Inc. (NON) 25,232 335,838 Gentex Corp. 38,000 1,253,620 Google, Inc. Class A (NON) 2,915 3,266,870 GT Advanced Technologies, Inc. (NON) 4,105 35,796 Hamamatsu Photonics K.K. (Japan) 400 16,025 Harris Corp. 232 16,196 Honeywell International, Inc. 910 83,147 Hoya Corp. (Japan) 1,400 38,965 IBM Corp. 703 131,862 inContact, Inc. (NON) 9,354 73,055 Infoblox, Inc. (NON) 3,673 121,282 Inotera Memories, Inc. (Taiwan) (NON) 117,000 86,757 Integrated Silicon Solutions, Inc. (NON) 21,300 257,517 IntraLinks Holdings, Inc. (NON) 18,048 218,561 Intuit, Inc. 802 61,209 Itochu Techno-Solutions Corp. (Japan) 200 8,116 Keyence Corp. (Japan) 2,000 856,505 Konica Minolta Holdings, Inc. (Japan) 53,500 536,312 L-3 Communications Holdings, Inc. 20,199 2,158,465 Lam Research Corp. (NON) 3,900 212,355 Lexmark International, Inc. Class A 3,630 128,938 Linear Technology Corp. 690 31,430 Magnachip Semiconductor Corp. (South Korea) (NON) 17,257 336,512 Manhattan Associates, Inc. (NON) 3,036 356,669 Marvell Technology Group, Ltd. 191,800 2,758,084 Maxim Integrated Products, Inc. 850 23,724 Mellanox Technologies, Ltd. (Israel) (NON) 2,587 103,402 Mentor Graphics Corp. 19,938 479,908 Microsemi Corp. (NON) 4,162 103,842 Microsoft Corp. 301,772 11,295,326 Motorola Solutions, Inc. 565 38,138 MTS Systems Corp. 1,638 116,708 NetApp, Inc. 121,700 5,006,738 Netscout Systems, Inc. (NON) 4,336 128,302 NIC, Inc. (NON) 4,628 115,098 Nomura Research Institute, Ltd. (Japan) 12,700 400,507 NTT Data Corp. (Japan) 6,900 255,332 NXP Semiconductor NV (NON) 1,800 82,674 Omnivision Technologies, Inc. (NON) 12,565 216,118 Omron Corp. (Japan) 19,800 876,348 Oracle Corp. 318,620 12,190,401 Paychex, Inc. 992 45,166 Pegatron Corp. (Taiwan) 63,000 81,395 Perficient, Inc. (NON) 9,150 214,293 Photronics, Inc. (NON) 17,118 154,576 Plantronics, Inc. 1,447 67,213 Procera Networks, Inc. (NON) 7,299 109,631 PTC, Inc. (NON) 5,357 189,584 QLIK Technologies, Inc. (NON) 1,802 47,987 Quantum Corp. (NON) 87,017 104,420 RF Micro Devices, Inc. (NON) 57,181 295,054 Rockwell Automation, Inc. 30,200 3,568,432 Rovi Corp. (NON) 9,002 177,249 Safeguard Scientifics, Inc. (NON) 9,595 192,764 Sage Group PLC (The) (United Kingdom) 1,387 9,301 Samsung Electronics Co., Ltd. (South Korea) 126 164,681 SAP AG (Germany) 4,319 370,311 Sartorius AG (Preference) (Germany) 1,716 204,309 SciQuest, Inc. (NON) 2,918 83,105 Semtech Corp. (NON) 4,402 111,283 Silicon Graphics International Corp. (NON) 4,719 63,282 Silicon Image, Inc. (NON) 27,239 167,520 SK Hynix, Inc. (South Korea) (NON) 12,130 423,660 SoftBank Corp. (Japan) 17,500 1,534,096 SolarWinds, Inc. (NON) 8,012 303,094 Sparton Corp. (NON) 6,092 170,271 SS&C Technologies Holdings, Inc. (NON) 5,350 236,791 Symantec Corp. 179,565 4,234,143 Synaptics, Inc. (NON) 4,295 222,524 Tech Data Corp. (NON) 5,170 266,772 Tencent Holdings, Ltd. (China) 4,200 269,849 Texas Instruments, Inc. 1,566 68,763 Tokyo Electron, Ltd. (Japan) 9,200 507,496 Tyler Technologies, Inc. (NON) 2,921 298,322 Ultimate Software Group, Inc. (NON) 2,482 380,292 Ultra Clean Holdings, Inc. (NON) 15,809 158,564 Unisys Corp. (NON) 7,169 240,663 United Internet AG (Germany) 10,536 448,849 VeriFone Systems, Inc. (NON) 5,903 158,318 Verint Systems, Inc. (NON) 3,659 157,117 Vocus, Inc. (NON) 6,132 69,843 Western Digital Corp. 74,047 6,212,543 Xilinx, Inc. 690 31,685 XO Group, Inc. (NON) 11,549 171,618 Yandex NV Class A (Russia) (NON) 5,736 247,508 Zynga, Inc. Class A (NON) 20,084 76,319 Transportation (1.2%) Aegean Marine Petroleum Network, Inc. (Greece) 27,273 306,003 Aeroflot - Russian Airlines OJSC (Russia) (NON) 52,009 134,214 Alaska Air Group, Inc. 16,400 1,203,268 C.H. Robinson Worldwide, Inc. 265 15,460 Canadian National Railway Co. (Canada) 600 34,207 Cathay Pacific Airways, Ltd. (Hong Kong) 6,000 12,705 Central Japan Railway Co. (Japan) 8,000 943,561 China Southern Airlines Co., Ltd. (China) 200,000 78,048 ComfortDelgro Corp., Ltd. (Singapore) 245,000 390,509 Con-way, Inc. 9,801 389,198 Copa Holdings SA Class A (Panama) 600 96,066 Delta Air Lines, Inc. 182,531 5,014,127 Deutsche Post AG (Germany) 18,899 689,163 Diana Shipping, Inc. (Greece) (NON) 12,140 161,341 Hankyu Hanshin Holdings, Inc. (Japan) 3,000 16,230 Hawaiian Holdings, Inc. (NON) 18,777 180,823 International Consolidated Airlines Group SA (Spain) (NON) 103,214 687,527 J. B. Hunt Transport Services, Inc. 159 12,291 Japan Airlines Co., Ltd. (Japan) (UR) 10,300 508,176 Jaypee Infratech, Ltd. (India) (NON) 98,463 37,036 Koninklijke Vopak NV (Netherlands) 900 52,731 Kuehne & Nagel International AG (Switzerland) 210 27,619 Matson, Inc. 2,647 69,113 MTR Corp. (Hong Kong) 5,000 18,971 Nippon Express Co., Ltd. (Japan) 3,000 14,549 Quality Distribution, Inc. (NON) 36,839 472,644 Republic Airways Holdings, Inc. (NON) 12,182 130,226 Ryanair Holdings PLC ADR (Ireland) (NON) 840 39,421 Singapore Airlines, Ltd. (Singapore) 2,000 16,520 SkyWest, Inc. 9,754 144,652 Southwest Airlines Co. 157,648 2,970,088 Spirit Airlines, Inc. (NON) 9,789 444,518 StealthGas, Inc. (Greece) (NON) 38,464 391,948 Swift Transportation Co. (NON) (S) 24,775 550,253 Tobu Railway Co., Ltd. (Japan) 3,000 14,559 United Parcel Service, Inc. Class B 780 81,962 Universal Truckload Services, Inc. 830 25,323 West Japan Railway Co. (Japan) 500 21,699 Yamato Transport Co., Ltd. (Japan) 19,000 384,646 Utilities and power (1.6%) Beijing Enterprises Water Group, Ltd. (China) 406,000 255,290 Canadian Utilities, Ltd. (Canada) 160 5,373 Centrica PLC (United Kingdom) 148,511 855,282 China Resources Gas Group, Ltd. (China) 44,000 153,267 Chubu Electric Power Co., Inc. (Japan) 7,500 96,942 CLP Holdings, Ltd. (Hong Kong) 2,500 19,809 CMS Energy Corp. 56,646 1,516,413 Consolidated Edison, Inc. 816 45,108 DTE Energy Co. 667 44,282 Edison International 69,000 3,194,700 Electric Power Development Co., Ltd. (Japan) 500 14,582 Enbridge, Inc. (Canada) 680 29,709 Enel SpA (Italy) 112,981 494,975 Energias de Portugal (EDP) SA (Portugal) 6,410 23,546 ENI SpA (Italy) 41,190 995,958 Entergy Corp. 37,525 2,374,207 Fortum OYJ (Finland) 1,390 31,822 GDF Suez (France) 23,486 554,219 Kansai Electric Power, Inc. (Japan) (NON) 55,900 643,417 Kinder Morgan, Inc. 580 20,880 National Grid PLC (United Kingdom) 3,390 44,295 Origin Energy, Ltd. (Australia) 26,127 328,382 PG&E Corp. 93,419 3,762,917 Pinnacle West Capital Corp. 408 21,591 PPL Corp. 133,300 4,010,997 Red Electrica Corporacion SA (Spain) 11,256 752,488 SCANA Corp. 540 25,342 Snam SpA (Italy) 5,180 29,036 Terna SPA (Italy) 5,160 25,933 Toho Gas Co., Ltd. (Japan) 2,000 9,744 Tokyo Gas Co., Ltd. (Japan) 79,000 389,274 UGI Corp. 23,800 986,748 United Utilities Group PLC (United Kingdom) 40,365 450,040 Veolia Environnement (France) 16,330 266,750 Total common stocks (cost $628,433,244) CORPORATE BONDS AND NOTES (16.5%) (a) Principal amount Value Basic materials (1.3%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $76,000 $81,890 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 90,000 93,365 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 760,000 962,464 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 88,425 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 527,000 501,968 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 414,000 445,050 Beverage Packaging Holdings Luxembourg II SA/Beverage Packaging Holdings II Issuer, Inc. 144A company guaranty sr. unsec. sub. notes 6s, 2017 (Luxembourg) 95,000 96,425 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 215,000 226,288 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 135,000 128,925 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 310,000 330,150 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 200,000 225,500 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 205,000 211,765 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 98,000 114,870 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 145,000 151,525 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 220,000 202,167 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 295,000 380,902 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 525,000 535,768 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 75,000 72,004 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 75,000 72,750 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 360,000 379,800 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 165,000 185,213 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 335,000 353,023 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 110,000 119,900 FQM Akubra, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 50,000 52,125 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 215,000 212,850 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 245,000 263,988 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 265,000 316,344 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 145,000 148,625 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 135,000 134,663 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 170,000 176,588 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 215,000 242,950 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 195,000 215,719 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 270,000 265,950 Huntsman International, LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2021 EUR 115,000 158,799 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) $205,000 176,300 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 140,000 153,475 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 225,000 226,406 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 74,102 102,653 International Paper Co. sr. unsec. notes 7.95s, 2018 $1,070,000 1,299,720 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 330,000 378,675 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 255,000 283,688 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 310,000 402,201 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 655,000 753,323 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 285,000 319,392 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 40,000 39,645 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 30,000 31,425 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 10,000 10,525 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 28,000 28,364 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 12,000 12,271 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 135,000 138,713 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 70,000 67,550 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 220,000 244,750 Nufarm Australia, Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 60,000 62,400 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 300,000 300,787 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 215,000 231,125 PQ Corp. 144A sr. notes 8 3/4s, 2018 170,000 185,300 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 265,000 345,990 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 284,000 291,553 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 228,000 240,326 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 180,000 201,600 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 180,000 190,800 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 160,000 171,600 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 135,000 131,456 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 55,000 60,156 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 10,000 10,850 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 40,000 43,200 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 55,000 59,538 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 25,000 24,938 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 305,000 346,175 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 55,000 58,300 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 180,000 183,600 USG Corp. sr. unsec. notes 9 3/4s, 2018 175,000 206,938 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 45,000 46,913 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 345,000 332,925 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 435,000 504,720 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 405,000 495,580 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 180,000 198,318 Capital goods (0.8%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 360,000 390,600 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 425,000 486,625 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) 200,000 201,000 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 75,000 82,125 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 175,000 177,188 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 180,000 193,050 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 320,000 370,400 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 255,000 270,938 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 240,000 269,390 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 135,000 133,988 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 125,000 141,563 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 300,000 329,625 Consolidated Container Co., LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 35,000 37,144 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 340,000 317,900 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 510,000 476,884 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 828,000 852,840 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 230,000 164,450 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 290,000 238,490 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 245,000 220,172 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 215,000 220,375 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 175,000 188,781 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 771,000 994,535 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 85,000 85,850 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 360,000 340,200 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 240,000 252,600 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 205,000 216,788 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 135,000 134,393 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 209,000 Reynolds Group Issuer, Inc. Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 100,000 110,750 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 130,000 132,600 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 200,000 221,750 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 105,000 112,613 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 205,000 218,838 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 405,000 411,075 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 110,000 117,700 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 205,000 223,963 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 55,000 58,850 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 330,000 340,725 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 268,000 286,760 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 110,000 114,675 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 55,000 59,125 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 285,000 305,663 Triumph Group, Inc. company guaranty senior unsec. notes 4 7/8s, 2021 185,000 179,450 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 736,000 839,104 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 100,000 97,778 WESCO Distribution, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 50,000 50,000 Communication services (1.7%) Adelphia Communications Corp. escrow bonds zero %, 2014 270,000 1,890 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 165,000 174,589 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 204,917 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 440,000 507,141 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 480,000 559,200 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 89,400 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 140,000 156,275 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 190,550 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 110,000 102,575 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 162,375 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 165,000 169,950 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 85,000 78,838 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 240,000 252,600 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 225,000 227,813 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 50,000 50,875 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 690,000 848,217 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 110,000 128,304 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 107,750 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 170,000 166,600 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 75,000 78,684 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 150,000 162,000 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 70,000 72,450 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 435,000 613,691 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 230,000 239,200 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 445,000 509,525 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 170,000 180,200 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 60,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 295,000 319,338 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 325,000 362,375 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 105,000 108,150 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 210,000 231,525 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 440,000 471,900 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 500,000 536,250 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 185,000 234,534 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 185,000 206,969 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 185,000 207,200 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 45,000 49,275 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 210,000 222,600 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 85,000 85,850 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 125,000 132,500 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 295,000 304,588 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 255,000 264,563 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 255,000 192,525 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 277,000 280,439 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 257,025 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 165,000 159,638 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 719,000 783,823 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 115,000 122,471 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 510,000 433,979 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 13,000 13,943 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 72,800 SBA Tower Trust 144A notes 2.933s, 2017 775,000 786,928 SES SA 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 253,000 235,517 Sprint Capital Corp. company guaranty 6 7/8s, 2028 995,000 937,788 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 215,000 248,863 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 135,000 146,475 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 490,000 589,225 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 445,000 478,375 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 255,000 273,806 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 35,000 36,181 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 95,000 99,275 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 30,000 30,600 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s, 2018 85,000 89,463 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 400,000 491,941 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 162,000 159,746 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 285,000 290,249 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 200,000 188,340 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 935,000 1,018,666 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 161,716 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 2,255,000 2,608,726 Verizon Communications, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 125,000 133,891 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 160,000 193,161 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 240,000 285,336 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 260,000 254,150 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 395,000 438,450 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 355,000 373,638 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 370,000 393,588 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 439,863 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 165,000 174,900 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 110,000 102,850 Consumer cyclicals (2.4%) 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. debs. 7 3/4s, 2045 510,000 644,438 Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 38,588 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 285,000 325,969 American Media, Inc. 144A notes 13 1/2s, 2018 14,107 15,236 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 104,175 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 75,250 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 125,000 139,375 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 105,000 105,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 123,000 123,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 75,000 75,563 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 270,000 280,125 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 130,000 130,794 Building Materials Corp. of America 144A company guaranty sr. unsec. notes 7 1/2s, 2020 240,000 259,200 Building Materials Corp. of America 144A company guaranty sr. notes 7s, 2020 95,000 102,125 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 110,000 119,075 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 205,000 230,881 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 525,000 510,563 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 350,000 356,125 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 205,000 255,057 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 430,000 451,268 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 170,000 178,075 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 48,825 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 125,000 123,438 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 73,000 73,548 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 110,000 110,825 Chinos Intermediate Holdings A, Inc. 144A sr. unsec. notes 7 3/4s, 2019 (PIK) 215,000 218,763 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 345,000 363,113 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 175,000 199,063 Churchill Downs, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 100,000 101,750 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 30,000 28,200 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 125,000 138,125 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 280,000 282,800 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 255,000 260,100 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 375,000 394,219 CST Brands, Inc. company guaranty sr. unsec. notes 5s, 2023 295,000 284,675 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 195,000 205,725 D.R. Horton, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 45,000 45,788 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 270,000 286,875 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 245,000 277,463 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 535,000 579,072 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 169,000 178,718 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 375,000 399,375 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 60,000 58,500 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 162,000 175,261 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 235,000 280,966 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,575,000 1,978,723 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 120,000 121,500 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 160,000 166,600 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 300,000 304,125 General Motors Financial Co., Inc. 144A company guaranty sr. unsec. notes 4 1/4s, 2023 50,000 47,563 General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 255,000 255,000 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 365,000 369,563 Gibson Brands, Inc. 144A company guaranty sr. notes 8 7/8s, 2018 165,000 173,663 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 225,000 225,000 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 305,000 311,863 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 280,000 297,500 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 330,000 324,396 Griffey Intermediate, Inc./Griffey Finance Sub LLC 144A sr. unsec. notes 7s, 2020 $205,000 161,950 Grupo Televisa S.A.B. sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 545,000 610,003 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 190,000 207,575 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 25,000 33,152 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 385,000 422,302 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 184,000 200,343 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 86,000 89,652 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 225,000 233,438 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 100,000 91,319 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 300,000 305,625 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 195,000 213,769 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 135,000 132,638 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 165,000 176,138 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 221,913 Jeld-Wen, Inc. 144A sr. notes 12 1/4s, 2017 280,000 317,800 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 100,000 104,625 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 75,000 77,800 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 145,000 154,425 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 301,125 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 105,000 107,363 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 170,000 174,250 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 255,000 263,925 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 90,000 83,475 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 380,000 411,350 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 315,000 357,455 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 255,000 244,045 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 610,000 514,808 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 120,000 119,829 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 530,000 532,095 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 280,000 308,000 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 180,000 178,200 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 225,000 255,938 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 104,500 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 155,000 165,850 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 140,000 164,150 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 135,000 150,188 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 50,000 52,688 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 (PIK) 180,000 186,300 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 117,000 119,781 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 666,616 740,777 Navistar International Corp. sr. notes 8 1/4s, 2021 348,000 359,310 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 280,000 292,950 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 185,000 183,150 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 165,000 172,838 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 120,000 125,400 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 350,000 409,984 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 110,000 117,700 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 125,000 127,500 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 95,000 92,388 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 295,000 325,606 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 195,000 215,963 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 115,000 110,362 Owens Corning company guaranty sr. unsec. notes 9s, 2019 113,000 138,990 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 145,000 143,188 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 195,000 199,388 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 155,513 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 130,000 132,600 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 340,000 364,714 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 275,000 316,250 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 150,000 154,125 Quiksilver, Inc./QS Wholesale, Inc. company guaranty sr. unsec. notes 10s, 2020 25,000 28,250 Quiksilver, Inc./QS Wholesale, Inc. 144A company guaranty sr. notes 7 7/8s, 2018 25,000 27,125 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 87,800 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 55,000 61,738 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 205,000 201,413 Rent-A-Center, Inc./TX company guaranty sr. unsec. notes 4 3/4s, 2021 150,000 140,625 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 180,000 195,975 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 300,000 308,250 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 400,000 446,000 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 220,000 243,100 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) 200,000 225,500 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 85,000 83,725 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 90,000 90,900 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 175,000 180,688 Sirius XM Holdings, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 250,000 255,625 Sirius XM Holdings, Inc. 144A sr. unsec. notes 5 1/4s, 2022 55,000 55,688 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 245,000 239,488 Spectrum Brands Escrow Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 10,000 10,625 Spectrum Brands Escrow Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 15,000 16,013 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 195,000 209,869 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 85,000 88,613 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 100,000 96,500 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 47,000 51,700 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 90,000 87,525 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 248,000 272,800 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 80,000 82,879 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 148,000 133,883 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 130,000 140,725 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 50,750 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 191,760 203,266 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 60,000 60,750 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 170,000 166,175 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 370,000 373,700 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 275,000 302,500 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 844,000 1,055,785 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 50,000 52,310 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 165,000 159,195 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 65,000 60,749 Consumer staples (1.0%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 283,500 Affinion Investments, LLC 144A company guaranty sr. unsec. sub. notes 13 1/2s, 2018 102,000 101,490 Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 254,000 249,053 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 69,000 90,693 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 10,000 13,173 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 560,000 516,413 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 325,000 372,989 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 105,000 111,956 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 93,400 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 95,000 92,031 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 125,000 119,688 Bunge Ltd., Finance Corp. company guaranty sr. unsec. unsub. notes 4.1s, 2016 253,000 267,208 Bunge, Ltd. Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 27,000 33,169 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 175,000 194,250 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 400,000 343,424 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 180,000 185,400 Claire's Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 60,000 57,450 Claire's Stores, Inc. 144A sr. notes 9s, 2019 285,000 309,225 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 60,000 55,800 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 350,000 397,250 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 110,000 117,425 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 60,000 56,550 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 50,000 49,000 CVS Pass-Through Trust 144A sr. mortgage notes 4.704s, 2036 360,000 359,298 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 323,394 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 320,450 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 58,000 59,626 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 165,000 214,978 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 316,350 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 240,000 261,600 Erac USA Finance, LLC 144A company guaranty sr. unsec. sub. notes 7s, 2037 295,000 349,110 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 200,000 178,477 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 280,000 270,900 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 102,481 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 125,000 129,063 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 105,000 108,806 JBS USA LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 65,000 67,600 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 85,000 92,225 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 35,000 36,575 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 560,000 507,063 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 420,000 492,446 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 75,000 73,934 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 118,000 135,197 Kroger Co. (The) sr. notes 6.15s, 2020 40,000 45,699 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 135,000 143,269 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 425,000 463,250 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 311,000 335,880 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 302,000 365,067 McDonald's Corp. sr. unsec. notes 5.7s, 2039 393,000 441,465 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 295,000 288,642 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 346,000 432,493 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 115,000 123,050 Post Holdings, Inc. 144A company guaranty sr. unsec. notes 7 3/8s, 2022 25,000 26,750 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 185,000 186,388 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 285,000 281,081 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 205,000 235,238 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 90,000 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 270,000 268,177 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 185,000 195,638 Sun Merger Sub, Inc. 144A sr. unsec. sub. notes 5 7/8s, 2021 50,000 51,250 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 35,000 36,575 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 495,000 552,547 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 165,000 183,356 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 60,000 60,900 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 235,000 246,694 Energy (2.0%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 105,000 111,825 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 85,600 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 340,000 328,100 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 195,000 166,725 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 500,000 607,905 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 128,000 142,844 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 175,000 196,514 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 215,000 255,900 Antero Resources Finance Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 180,000 181,800 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 254,000 250,255 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 50,000 50,545 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 262,000 275,100 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 125,000 133,438 Aurora USA Oil & Gas Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2017 195,000 209,625 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 885,000 929,530 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 160,000 163,200 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 650,000 730,482 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 385,000 416,763 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 226,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 230,000 249,550 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 74,762 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $60,000 61,800 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 260,000 272,350 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 297,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 135,000 138,713 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 110,000 113,575 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 72,188 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 390,000 422,175 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 326,663 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 430,000 446,663 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 320,000 336,400 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 373,748 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 50,000 53,125 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 440,000 420,200 Forbes Energy Services, Ltd. company guaranty sr. unsec. notes 9s, 2019 200,000 196,000 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 225,000 236,250 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 324,000 381,610 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,021,090 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 425,000 442,000 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 295,000 314,175 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 55,000 57,338 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 550,000 555,500 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 21,275 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 80,000 84,800 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 90,000 99,788 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 175,000 213,722 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 190,000 203,775 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 70,000 87,594 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 300,000 307,500 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 370,000 410,700 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 45,000 44,775 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 355,000 396,713 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7s, 2019 490,000 494,900 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (In default) (NON) 100,000 30,000 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 200,000 187,966 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 170,000 193,751 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 175,000 184,188 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 110,000 110,825 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 275,000 206,250 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 216,563 Noble Corp. PLC company guaranty sr. unsec. notes 6.05s, 2041 510,000 524,106 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 230,000 240,925 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 140,000 148,750 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 195,000 206,700 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 250,000 271,288 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 185,000 188,700 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 190,000 213,750 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 190,000 202,350 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 410,000 414,100 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 445,000 479,710 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,980,000 1,821,244 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 90,000 74,925 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 1,056,000 1,163,209 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 110,000 119,075 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 95,000 93,338 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 337,050 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 125,000 124,688 Sabine Pass Liquefaction, LLC 144A sr. notes 6 1/4s, 2022 125,000 124,063 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 810,000 915,300 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 95,000 98,563 Samson Investment Co. 144A sr. unsec. notes 10 1/2s, 2020 520,000 566,800 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 100,000 104,750 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 80,000 86,400 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 210,000 226,800 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 570,000 591,476 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 125,000 132,813 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 110,000 116,600 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 40,000 42,000 Spectra Energy Capital, LLC sr. notes 8s, 2019 250,000 297,446 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 235,000 243,902 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 60,000 60,636 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 58,438 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 210,000 221,550 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 440,000 616,000 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 110,000 118,886 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 130,000 146,967 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 465,000 485,925 Williams Cos., Inc. (The) notes 7 3/4s, 2031 14,000 15,011 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 39,000 44,971 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 85,000 85,000 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 325,000 346,938 Financials (3.9%) Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. FRN notes 1.818s, 2014 (United Kingdom) 285,000 286,253 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 955,000 1,023,838 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 535,000 683,303 Aflac, Inc. sr. unsec. notes 6.9s, 2039 450,000 553,469 Allegion US Holding Co., Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 135,000 140,400 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 234,150 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 172,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 140,000 167,825 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 163,100 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 182,900 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 464,000 561,440 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 901,000 1,033,603 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 640,000 656,576 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 386,000 459,266 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 505,000 513,838 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) 370,000 361,675 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 450,000 443,131 Bank of America, NA sub. notes Ser. BKNT, 5.3s, 2017 250,000 275,556 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 615,000 620,397 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,633 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 270,000 356,881 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 100,000 111,798 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 650,000 625,625 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 330,000 344,692 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 240,000 287,369 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 190,000 170,036 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 240,000 244,674 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, 2049 (France) 100,000 103,250 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 446,000 455,478 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 435,000 448,163 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 390,000 406,726 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 90,950 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 700,000 699,070 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 100,000 96,125 CIT Group, Inc. sr. unsec. notes 5s, 2023 125,000 120,313 CIT Group, Inc. sr. unsec. notes 5s, 2022 210,000 204,750 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 170,000 180,625 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 155,000 166,238 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 342,744 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 210,000 225,225 Citigroup, Inc. sub. notes 5s, 2014 599,000 616,063 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 770,000 848,925 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 255,000 213,563 Credit Suisse Group AG 144A jr. unsec. sub. FRN. notes 7 1/2s, 2049 (Switzerland) 631,000 667,283 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 315,000 389,144 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 411,000 469,690 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 390,000 418,763 EPR Properties unsec. notes 5 1/4s, 2023 (R) 435,000 425,255 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, 2049 151,000 133,635 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 445,000 439,501 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 975,000 1,053,000 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 805,000 996,836 General Electric Capital Corp. sr. unsec. notes Ser. GMTN, 3.1s, 2023 85,000 80,644 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 575,000 643,207 Genworth Holdings, Inc. sr. unsec. unsub. notes 7.7s, 2020 590,000 702,453 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 990,000 1,203,879 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 164,000 181,555 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 205,000 223,273 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 490,000 472,296 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 (R) 425,000 387,810 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 430,000 405,741 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 340,000 374,407 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 260,000 267,150 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 700,000 721,000 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 879,000 1,010,004 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 385,000 389,813 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 245,000 254,800 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. sub. notes 6s, 2020 150,000 154,500 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 2,130,000 2,208,945 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 65,000 70,363 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 220,000 220,000 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 344,000 356,040 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 85,000 81,388 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 145,000 160,588 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 1,073,000 1,182,983 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s, 2017 330,000 377,559 Leucadia National Corp. sr. unsec. bonds 5 1/2s, 2023 695,000 694,595 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 800,000 860,000 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 490,000 557,003 Macquarie Bank, Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 200,000 206,590 Merrill Lynch & Co., Inc. unsec. sub. FRN notes 1.003s, 2026 125,000 107,540 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 300,000 344,250 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 1,255,000 1,320,870 Metropolitan Life Global Funding I 144A notes 3s, 2023 130,000 121,120 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 530,000 516,921 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 115,000 123,050 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 260,000 269,100 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 85,000 86,275 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 60,000 67,500 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 105,000 100,013 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 85,000 86,381 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 125,000 130,540 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 210,000 257,590 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 155,000 159,650 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 105,000 110,250 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 170,000 170,425 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 125,000 125,000 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 520,000 503,994 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 176,138 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 375,000 385,161 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 405,000 437,400 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 260,000 258,050 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 152,600 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 225,000 273,938 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 265,000 260,694 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 200,000 193,000 Prudential Holdings, LLC 144A sr. notes Ser. B, 7.245s, 2023 395,000 464,903 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 185,000 174,240 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 155,000 155,997 Royal Bank of Scotland Group PLC unsec. sub. notes 6.1s, 2023 (United Kingdom) 789,000 805,632 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 211,000 212,502 Royal Bank of Scotland Group PLC unsec. sub. notes 4.7s, 2018 (United Kingdom) 695,000 706,091 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 110,000 110,041 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 129,000 137,349 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 621,360 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 225,000 237,180 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 350,000 371,000 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 147,000 162,709 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 (R) 50,000 48,734 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 135,000 157,275 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 340,000 342,550 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 50,000 54,000 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 110,000 110,000 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 490,000 454,486 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.243s, 2037 475,000 359,627 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 385,000 330,846 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 100,000 106,000 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 235,000 299,615 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 1,900,000 1,985,500 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 500,000 530,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,800,000 1,964,160 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 250,000 288,475 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 105,000 119,773 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 180,000 182,250 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 75,000 78,216 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 485,000 536,166 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 422,000 448,903 Health care (1.1%) AbbVie, Inc. sr. unsec. unsub. notes 2.9s, 2022 500,000 468,430 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 225,000 230,625 Actavis PLC sr. unsec. notes 4 5/8s, 2042 215,000 196,502 Actavis PLC sr. unsec. notes 3 1/4s, 2022 170,000 158,927 Actavis PLC sr. unsec. notes 1 7/8s, 2017 35,000 34,810 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 286,000 348,784 Amgen, Inc. sr. unsec. notes 3.45s, 2020 730,000 742,474 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 225,000 234,000 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 422,000 503,395 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 231,125 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. 144A company guaranty sr. unsec. notes 6s, 2021 225,000 228,938 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 175,000 180,250 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 280,000 294,000 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 295,000 314,175 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 383,473 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) $205,000 208,844 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 200,000 207,000 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 85,000 92,225 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 490,000 520,741 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 152,822 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $200,000 225,250 Endo Finance Co. 144A company guaranty sr. unsec. notes 5 3/4s, 2022 100,000 100,875 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 146,000 158,228 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 200,000 216,000 HCA, Inc. sr. notes 6 1/2s, 2020 800,000 879,000 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 70,000 77,000 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 400,000 431,000 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 (PIK) 130,000 134,875 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 165,000 174,900 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 110,000 116,875 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 105,000 111,038 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 175,000 196,875 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 480,000 552,000 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 135,000 152,213 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 (PIK) 120,000 124,650 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 231,000 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 55,000 55,101 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 150,000 162,938 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 315,000 325,631 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 95,000 104,822 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 75,000 76,875 Service Corp. International/US sr. notes 7s, 2019 115,000 123,050 Service Corp. International/US sr. unsec. unsub. notes 6 3/4s, 2016 645,000 703,050 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 95,000 96,188 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 212,000 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 200,000 210,000 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 110,000 104,225 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 195,000 183,300 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 305,000 338,550 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 120,000 125,250 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 295,000 304,424 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 170,000 190,400 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 640,000 693,986 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 60,000 56,334 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 550,000 468,695 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 545,000 497,099 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 43,100 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 112,350 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 40,000 42,150 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 42,600 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 255,000 280,181 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 180,000 184,050 Technology (0.7%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 155,000 161,975 Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 200,000 177,000 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 260,000 218,280 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 135,000 128,925 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 445,000 436,100 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 825,000 873,006 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 210,000 227,850 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 120,000 122,550 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 290,000 340,388 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 555,000 590,381 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 140,000 149,450 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 170,000 187,638 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 320,000 337,600 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 (FWC) 60,000 63,300 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 178,000 202,030 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 250,000 252,813 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 235,000 236,990 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 160,000 177,941 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 315,000 345,613 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 255,000 273,747 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 850,000 744,674 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 130,000 146,250 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 110,000 126,775 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 117,075 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 210,000 215,250 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 138,000 134,723 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 85,000 91,470 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 555,000 613,439 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 215,000 229,574 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 485,000 446,332 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 555,000 541,125 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 145,000 152,250 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 210,000 228,900 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 300,438 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 79,000 86,247 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 130,000 144,654 Transportation (0.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 360,400 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 261,000 282,533 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 240,000 250,376 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 155,000 170,333 CSX Corp. sr. unsec. unsub. notes 4.1s, 2044 480,000 406,753 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 311,664 358,413 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 95,000 86,209 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 (Mexico) 60,000 55,848 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 110,000 95,944 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 365,000 406,063 Union Pacific Railroad Co. 2004 Pass Through Trust 144A sr. bonds 5.214s, 2014 115,000 118,174 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 118,174 127,185 United Continental Holdings, Inc. company guaranty sr. unsec. notes 6s, 2020 145,000 144,819 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 180,000 178,200 Utilities and power (1.4%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 520,000 611,000 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 330,000 372,075 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 90,000 84,375 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 145,000 151,502 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 80,000 76,604 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 45,000 57,470 Beaver Valley Funding Corp. sr. bonds 9s, 2017 37,000 37,211 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 404,000 448,050 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 371,000 406,245 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 60,000 61,350 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 50,000 49,000 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 50,000 54,021 Commonwealth Edison Co. 1st mtge. bonds 5.9s, 2036 133,000 151,946 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 275,000 251,820 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 350,000 378,875 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 580,000 595,359 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 415,000 519 El Paso Corp. sr. unsec. notes 7s, 2017 700,000 791,446 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 215,000 218,237 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 120,000 146,615 Electricite de France (EDF) 144A sr. unsec. notes 6 1/2s, 2019 (France) 375,000 443,363 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,700,000 1,691,500 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 254,000 269,875 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 270,000 317,250 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 357,000 378,420 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 152,000 170,620 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 185,000 198,928 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 155,000 162,742 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 490,000 461,466 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 150,000 161,438 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 65,000 72,800 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 375,000 432,656 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 (PIK) 141,592 147,256 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 517,000 481,923 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 81,000 79,588 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 275,000 305,250 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 73,613 ITC Holdings Corp. 144A notes 5 7/8s, 2016 260,000 287,735 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 305,000 340,597 Kansas Gas and Electric Co. bonds 5.647s, 2021 55,283 57,830 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 410,000 487,360 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 447,000 438,060 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 200,000 227,740 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 152,000 172,682 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 400,000 482,409 Narragansett Electric Co. (The) 144A sr. unsec. notes 4.17s, 2042 505,000 441,594 Nevada Power Co. mtge. notes 7 1/8s, 2019 265,000 322,348 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 165,000 182,946 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 814,013 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 450,000 408,642 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 170,000 170,767 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 255,000 292,101 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 456,000 499,233 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 655,000 654,720 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 20,000 18,610 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 185,000 203,552 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 160,000 178,757 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 629,000 643,939 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 151,125 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 195,000 177,450 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 10,567 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 130,000 95,550 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 180,000 184,898 Union Electric Co. sr. notes 6.4s, 2017 320,000 366,868 West Penn Power Co. 144A sr. bonds 5.95s, 2017 75,000 84,545 Total corporate bonds and notes (cost $220,373,246) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (11.9%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.7%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, January 1, 2044 $25,000,000 $24,148,438 U.S. Government Agency Mortgage Obligations (10.2%) Federal National Mortgage Association Pass-Through Certificates 6s, TBA, January 1, 2044 38,000,000 42,191,837 4s, TBA, January 1, 2044 69,000,000 71,102,347 3 1/2s, TBA, January 1, 2044 1,000,000 994,219 3 1/2s, TBA, January 1, 2029 26,000,000 27,192,344 3s, TBA, January 1, 2044 2,000,000 1,900,625 Total U.S. government and agency mortgage obligations (cost $168,105,001) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 3/8s, November 15, 2015 (i) $123,000 $123,143 1s, May 31, 2018 (i) 115,000 112,594 Total U.S. treasury Obligations (cost $235,737) MORTGAGE-BACKED SECURITIES (3.3%) (a) Principal amount Value Agency collateralized mortgage obligations (0.7%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.123s, 2037 $229,392 $331,022 IFB Ser. 2979, Class AS, 23.662s, 2034 24,145 30,905 IFB Ser. 3072, Class SM, 23.186s, 2035 122,000 173,143 IFB Ser. 3072, Class SB, 23.039s, 2035 125,020 176,175 IFB Ser. 3249, Class PS, 21.725s, 2036 154,689 209,151 IFB Ser. 2990, Class LB, 16.52s, 2034 275,083 359,616 IFB Ser. 3708, Class SQ, IO, 6.383s, 2040 816,969 154,244 IFB Ser. 4105, Class LS, IO, 5.983s, 2041 767,930 147,734 IFB Ser. 3964, Class SA, IO, 5.833s, 2041 1,434,595 221,301 IFB Ser. 310, Class S4, IO, 5.783s, 2043 792,537 191,873 IFB Ser. 311, Class S1, IO, 5.783s, 2043 3,182,225 676,232 IFB Ser. 308, Class S1, IO, 5.783s, 2043 1,074,361 251,368 Ser. 3747, Class HI, IO, 4 1/2s, 2037 71,707 8,211 Ser. 3391, PO, zero %, 2037 19,600 16,082 Ser. 3206, Class EO, PO, zero %, 2036 13,114 11,435 FRB Ser. 3117, Class AF, zero %, 2036 9,709 9,091 FRB Ser. 3326, Class WF, zero %, 2035 5,791 4,952 FRB Ser. 3036, Class AS, zero %, 2035 3,275 3,243 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.912s, 2036 96,164 179,050 IFB Ser. 05-45, Class DA, 23.816s, 2035 533,262 791,042 IFB Ser. 07-53, Class SP, 23.596s, 2037 182,306 265,685 IFB Ser. 05-75, Class GS, 19.756s, 2035 113,659 150,432 IFB Ser. 05-106, Class JC, 19.614s, 2035 93,614 135,234 IFB Ser. 05-83, Class QP, 16.966s, 2034 51,092 65,917 Ser. 418, Class C15, IO, 3 1/2s, 2043 1,871,740 434,448 Ser. 07-14, Class KO, PO, zero %, 2037 68,641 58,276 Ser. 06-125, Class OX, PO, zero %, 2037 7,086 6,286 Ser. 06-84, Class OT, PO, zero %, 2036 8,043 7,013 Ser. 06-46, Class OC, PO, zero %, 2036 16,069 13,822 Government National Mortgage Association Ser. 10-9, Class XD, IO, 6.433s, 2040 2,361,180 423,997 IFB Ser. 10-85, Class SE, IO, 6.383s, 2040 1,541,963 278,972 IFB Ser. 10-20, Class SE, IO, 6.083s, 2040 1,851,270 318,048 IFB Ser. 10-120, Class SB, IO, 6.033s, 2035 104,805 9,815 IFB Ser. 13-129, Class CS, IO, 5.983s, 2042 1,998,317 323,747 IFB Ser. 10-20, Class SC, IO, 5.983s, 2040 47,836 8,305 IFB Ser. 10-37, Class SG, IO, 5.533s, 2040 148,230 23,468 IFB Ser. 10-42, Class ES, IO, 5.513s, 2040 2,409,342 376,460 Ser. 10-9, Class UI, IO, 5s, 2040 1,544,915 343,003 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 80,335 14,966 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,133,206 249,134 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 2,404,327 419,026 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,368,102 167,594 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 3,253,826 297,790 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 3,237,833 488,362 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 5,241,862 841,738 Ser. 06-36, Class OD, PO, zero %, 2036 8,217 7,121 Commercial mortgage-backed securities (1.9%) Banc of America Commercial Mortgage Trust FRB Ser. 07-3, Class A3, 5.649s, 2049 926,000 928,715 Ser. 07-2, Class A2, 5.633s, 2049 52,352 52,876 Ser. 06-5, Class A3, 5.39s, 2047 499,000 509,292 Ser. 05-4, Class B, 5.118s, 2045 371,000 370,629 Ser. 05-3, Class A3A, 4.621s, 2043 398,000 398,000 Ser. 07-1, Class XW, IO, 0.332s, 2049 7,073,935 64,047 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 0.813s, 2042 4,355,858 13,577 Ser. 04-5, Class XC, IO, 0.697s, 2041 5,726,228 24,823 Ser. 02-PB2, Class XC, IO, 0.414s, 2035 984,892 10 Ser. 07-5, Class XW, IO, 0.364s, 2051 17,308,702 160,573 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 5.887s, 2050 175,000 170,188 Ser. 04-PR3I, Class X1, IO, 0.901s, 2041 638,475 2,241 Bear Stearns Commercial Mortgage Securities Trust 144A Ser. 06-PW14, Class X1, IO, 0.164s, 2038 9,122,829 157,095 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 284,000 285,761 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.538s, 2049 68,245,711 989,563 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.378s, 2049 7,632,736 77,854 Ser. 07-CD4, Class XC, IO, 0.168s, 2049 43,140,494 388,264 Ser. 07-CD5, Class XS, IO, 0.043s, 2044 2,593,653 11,443 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 548,000 568,934 FRB Ser. 05-LP5, Class D, 5.086s, 2043 735,000 765,719 COMM Mortgage Trust 144A FRB Ser. 07-C9, Class AJFL, 0.86s, 2049 160,000 140,800 COMM Mortgage Trust 144A Pass-Through Certificates Ser. 06-C8, Class XS, IO, 0.155s, 2046 32,035,337 428,588 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 278,147 305,962 Ser. 03-C3, Class AX, IO, 1.443s, 2038 346,164 3 Ser. 02-CP3, Class AX, IO, 1.23s, 2035 517,107 4,870 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.76s, 2039 333,867 334,134 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.071s, 2049 41,926,671 135,930 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 1,178,791 1,180,633 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.032s, 2020 720,787 13,313 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.692s, 2033 147,714 1,117 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.917s, 2032 49,926 24,464 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.16s, 2045 148,164,509 364,741 Ser. 07-C1, Class XC, IO, 0.113s, 2049 55,736,854 295,573 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 594,000 610,483 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 05-C1, Class X1, IO, 0.599s, 2043 9,035,968 57,198 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 301,000 308,555 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 56,113 56,323 Ser. 05-GG4, Class B, 4.841s, 2039 1,307,000 1,302,164 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 30,070 30,220 FRB Ser. 11-GC3, Class D, 5.543s, 2044 928,000 934,411 Ser. 06-GG6, Class XC, IO, 0.046s, 2038 20,571,831 23,781 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.071s, 2051 241,000 246,567 FRB Ser. 07-LD12, Class A3, 5.927s, 2051 1,093,943 1,103,759 FRB Ser. 04-CB9, Class B, 5.647s, 2041 329,000 338,278 FRB Ser. 05-LDP2, Class B, 4.882s, 2042 326,000 331,281 FRB Ser. 13-C10, Class D, 4.161s, 2047 432,000 363,547 Ser. 06-LDP8, Class X, IO, 0.545s, 2045 11,312,702 149,192 Ser. 07-LDPX, Class X, IO, 0.3s, 2049 26,503,237 232,142 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.171s, 2051 298,000 277,605 FRB Ser. 12-C8, Class D, 4.668s, 2045 528,000 502,974 FRB Ser. 12_LC9, Class D, 4.427s, 2047 350,000 324,031 Ser. 05-CB12, Class X1, IO, 0.343s, 2037 7,309,331 38,454 Ser. 06-LDP6, Class X1, IO, 0.078s, 2043 18,907,365 52,941 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 31,990 32,150 Ser. 99-C1, Class G, 6.41s, 2031 159,961 166,325 Ser. 98-C4, Class G, 5.6s, 2035 23,334 23,810 Ser. 98-C4, Class H, 5.6s, 2035 223,000 235,380 LB-UBS Commercial Mortgage Trust FRB Ser. 08-C1, Class AM, 6.151s, 2041 486,000 553,165 Ser. 06-C7, Class A2, 5.3s, 2038 462,723 480,232 Ser. 04-C6, Class E, 5.177s, 2036 331,000 336,362 Ser. 07-C2, Class XW, IO, 0.538s, 2040 2,676,051 45,252 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XCL, IO, 0.651s, 2038 13,704,858 229,132 Ser. 06-C7, Class XW, IO, 0.651s, 2038 7,285,837 123,429 Ser. 05-C2, Class XCL, IO, 0.348s, 2040 17,165,120 52,182 Ser. 05-C7, Class XCL, IO, 0.208s, 2040 22,717,816 81,898 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.38s, 2028 8,153 1 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.858s, 2050 193,804 199,392 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.929s, 2039 5,980,898 24,474 Ser. 05-MCP1, Class XC, IO, 0.59s, 2043 10,175,282 68,663 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 238,000 226,100 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.104s, 2045 1,587,982 146,253 Ser. 05-C3, Class X, IO, 5.956s, 2044 501,983 42,317 Ser. 07-C5, Class X, IO, 5.488s, 2049 387,663 27,795 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.419s, 2046 1,400,000 1,191,260 Morgan Stanley Capital I Trust FRB Ser. 06-T23, Class A2, 5.741s, 2041 27,940 27,940 Ser. 07-IQ14, Class A2, 5.61s, 2049 413,430 415,765 FRB Ser. 07-HQ12, Class A2, 5.597s, 2049 504,175 506,696 FRB Ser. 07-HQ12, Class A2FX, 5.597s, 2049 229,171 233,067 Ser. 07-HQ11, Class C, 5.558s, 2044 352,000 308,070 Ser. 06-HQ10, Class AJ, 5.389s, 2041 258,000 259,625 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 738,802 740,279 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 400,598 100,150 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 4.958s, 2049 326,000 318,143 Ser. 12-C4, Class XA, IO, 1.88s, 2045 3,654,222 409,145 Wachovia Bank Commercial Mortgage Trust Ser. 06-C29, IO, 0.393s, 2048 58,904,110 656,192 Ser. 07-C34, IO, 0.337s, 2046 9,275,482 112,233 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.324s, 2042 15,995,257 56,783 Ser. 06-C26, Class XC, IO, 0.051s, 2045 11,469,391 20,874 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.304s, 2046 976,000 807,936 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.563s, 2045 499,000 482,315 FRB Ser. 12-C9, Class D, 4.803s, 2045 164,000 148,354 FRB Ser. 13-UBS1, Class D, 4.634s, 2046 964,000 821,289 Residential mortgage-backed securities (non-agency) (0.7%) American Home Mortgage Assets Trust FRB Ser. 06-5, Class A1, 1.064s, 2046 2,809,841 1,461,117 Barclays Capital, LLC Trust FRB Ser. 12-RR10, Class 9A2, 2.66s, 2035 170,000 148,665 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 11.012s, 2037 280,109 168,374 Ser. 09-RR7, Class 1A7, IO, 1.685s, 2046 10,798,838 337,464 Ser. 09-RR7, Class 2A7, IO, 1.508s, 2047 11,752,903 367,866 Countrywide Alternative Loan Trust Ser. 07-4CB, Class 1A5, 5 3/4s, 2037 494,298 434,982 FRB Ser. 05-51, Class 1A1, 0.487s, 2035 1,107,199 895,115 Merrill Lynch Alternative Note Asset Trust FRB Ser. 07-OAR2, Class A1, 0.345s, 2037 279,813 249,034 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 1A1, 0.943s, 2046 1,749,738 1,106,710 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.213s, 2046 1,761,063 1,540,930 FRB Ser. 06-AR3, Class A1B, 1.143s, 2046 690,979 558,311 FRB Ser. 05-AR13, Class A1C3, 0.655s, 2045 644,131 550,088 FRB Ser. 05-AR9, Class A1C3, 0.645s, 2045 710,938 639,844 FRB Ser. 05-AR13, Class A1B3, 0.525s, 2045 446,740 393,131 FRB Ser. 05-AR15, Class A1B3, 0.505s, 2045 962,140 799,539 Wells Fargo Mortgage Backed Securities Trust Ser. 07-12, Class A6, 5 1/2s, 2037 419,694 425,989 Total mortgage-backed securities (cost $43,251,271) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.8%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $196,285 $145,114 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 115,000 103,788 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 2,721,000 2,711,477 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 1,969,863 1,487,247 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 570,000 599,646 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) BRL 5,212 1,922,006 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) $200,000 199,100 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 200,000 212,900 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 175,000 159,688 Indonesia (Republic of) 144A notes 5 1/4s, 2042 (Indonesia) 475,000 407,313 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 560,000 473,491 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) 980,000 1,047,375 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 200,000 202,500 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 100,100 116,516 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 790,000 755,438 Total foreign government and agency bonds and notes (cost $11,193,460) INVESTMENT COMPANIES (0.7%) (a) Shares Value Ares Capital Corp. 984 $17,486 SPDR S&P rust 54,379 10,042,170 Total investment companies (cost $7,648,790) SENIOR LOANS (0.2%) (a) (c) Principal amount Value Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 $37,334 $37,723 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 964,049 918,860 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 316,819 319,591 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 184,394 184,722 First Data Corp. bank term loan FRN 4.17s, 2018 647,458 647,701 First Data Corp. bank term loan FRN 4.17s, 2017 68,903 68,989 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 147,316 147,777 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 171,518 172,558 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 933,336 641,202 Travelport, LLC bank term loan FRN 8 3/8s, 2016 (PIK) 49,398 50,262 Total senior loans (cost $3,305,932) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 554 $529,122 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 8,920 238,521 M/I Homes, Inc. $2.438 pfd. 4,703 118,986 Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 257 247,362 Total preferred stocks (cost $860,879) MUNICIPAL BONDS AND NOTES (—%) (a) Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $105,000 $108,259 4.071s, 1/1/14 315,000 315,000 Total municipal bonds and notes (cost $420,000) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 7,508 $153,562 United Technologies Corp. $3.75 cv. pfd. 2,600 170,222 Total convertible preferred stocks (cost $267,227) CONVERTIBLE BONDS AND NOTES (—%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $125,000 $170,625 Total convertible bonds and notes (cost $135,266) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $3,395 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 1.70 50,760 — Total warrants (cost $10,263) SHORT-TERM INVESTMENTS (23.5%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.04% (AFF) 123,757,002 $123,757,002 Putnam Short Term Investment Fund 0.08% (AFF) 179,115,903 179,115,903 Putnam Cash Collateral Pool, LLC 0.14% (d) 2,093,095 2,093,095 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.13%, October 16, 2014 (SEG) (SEGSF)(SEGCCS) $5,150,000 5,147,022 U.S. Treasury Bills with effective yields ranging from 0.07% to 0.12%, August 21, 2014 (SEG) (SEGSF)(SEGCCS) 18,922,000 18,913,500 Total short-term investments (cost $329,023,763) TOTAL INVESTMENTS Total investments (cost $1,413,264,079) (b) FORWARD CURRENCY CONTRACTS at 12/31/13 (aggregate face value $264,071,909) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Brazilian Real Buy 1/3/14 $1,730,423 $1,824,315 $(93,892) Brazilian Real Sell 1/3/14 1,730,423 1,748,804 18,381 Chilean Peso Buy 1/16/14 3,556,444 3,697,984 (141,540) Chilean Peso Sell 1/16/14 3,556,444 3,575,084 18,640 Singapore Dollar Sell 2/19/14 850,993 867,484 16,491 Swiss Franc Sell 3/19/14 1,375,961 1,354,811 (21,150) Barclays Bank PLC Australian Dollar Sell 1/16/14 1,367,919 1,317,226 (50,693) Brazilian Real Buy 1/3/14 3,867,627 4,103,220 (235,593) Brazilian Real Sell 1/3/14 3,867,627 3,927,256 59,629 British Pound Sell 3/19/14 7,819,040 7,724,182 (94,858) Canadian Dollar Sell 1/16/14 2,819,111 2,816,501 (2,610) Euro Buy 3/19/14 535,135 517,785 17,350 Hong Kong Dollar Sell 2/19/14 1,207,465 1,207,945 480 Japanese Yen Sell 2/19/14 2,589,625 2,725,138 135,513 Mexican Peso Buy 1/16/14 845,991 806,501 39,490 Polish Zloty Buy 3/19/14 631,036 614,187 16,849 Singapore Dollar Sell 2/19/14 931,980 960,908 28,928 Swedish Krona Buy 3/19/14 111,317 109,652 1,665 Swiss Franc Sell 3/19/14 1,403,778 1,382,003 (21,775) Turkish Lira Buy 3/19/14 734,389 765,625 (31,236) Citibank, N.A. Brazilian Real Buy 1/3/14 3,957,232 4,184,143 (226,911) Brazilian Real Sell 1/3/14 3,957,232 3,988,346 31,114 Canadian Dollar Sell 1/16/14 573,779 592,185 18,406 Danish Krone Sell 3/19/14 1,456,664 1,434,998 (21,666) Euro Buy 3/19/14 1,386,262 1,386,797 (535) Japanese Yen Sell 2/19/14 1,355,573 1,383,365 27,792 New Taiwan Dollar Buy 2/19/14 2,612,094 2,644,796 (32,702) New Taiwan Dollar Sell 2/19/14 2,612,094 2,652,383 40,289 New Zealand Dollar Buy 1/16/14 1,376,715 1,359,488 17,227 New Zealand Dollar Sell 1/16/14 1,376,715 1,358,420 (18,295) Swiss Franc Sell 3/19/14 2,815,072 2,771,587 (43,485) Credit Suisse International British Pound Sell 3/19/14 3,633,372 3,572,209 (61,163) Canadian Dollar Sell 1/16/14 1,826,456 1,876,102 49,646 Euro Buy 3/19/14 1,353,246 1,328,087 25,159 Indian Rupee Buy 2/19/14 827,867 826,899 968 Japanese Yen Sell 2/19/14 7,522,185 8,052,302 530,117 Mexican Peso Buy 1/16/14 695,565 672,834 22,731 New Zealand Dollar Sell 1/16/14 1,177,341 1,128,569 (48,772) Norwegian Krone Sell 3/19/14 988,105 968,074 (20,031) Singapore Dollar Sell 2/19/14 623,882 646,441 22,559 South Korean Won Buy 2/19/14 284,768 285,217 (449) Swedish Krona Sell 3/19/14 1,406,781 1,372,047 (34,734) Swiss Franc Sell 3/19/14 8,583,855 8,450,317 (133,538) Deutsche Bank AG Australian Dollar Sell 1/16/14 1,191,542 1,140,277 (51,265) British Pound Sell 3/19/14 8,606 8,499 (107) Canadian Dollar Sell 1/16/14 1,399,580 1,387,286 (12,294) Euro Sell 3/19/14 6,934,062 6,825,042 (109,020) Japanese Yen Sell 2/19/14 685,583 689,394 3,811 Polish Zloty Buy 3/19/14 1,112,492 1,082,729 29,763 Swiss Franc Sell 3/19/14 4,126,649 4,084,290 (42,359) Goldman Sachs International Australian Dollar Buy 1/16/14 1,103,756 1,152,886 (49,130) British Pound Buy 3/19/14 29,460 32,449 (2,989) Canadian Dollar Sell 1/16/14 1,400,427 1,390,381 (10,046) Chilean Peso Buy 1/16/14 3,367,435 3,500,421 (132,986) Chilean Peso Sell 1/16/14 3,367,435 3,383,667 16,232 Euro Buy 3/19/14 1,419,966 1,398,631 21,335 Japanese Yen Sell 2/19/14 5,041,053 5,349,263 308,210 HSBC Bank USA, National Association Canadian Dollar Sell 1/16/14 1,393,087 1,408,041 14,954 Euro Sell 3/19/14 34,667 28,359 (6,308) Japanese Yen Sell 2/19/14 5,779,255 5,994,373 215,118 New Taiwan Dollar Buy 2/19/14 2,560,868 2,592,467 (31,599) New Taiwan Dollar Sell 2/19/14 2,560,868 2,599,956 39,088 JPMorgan Chase Bank N.A. Australian Dollar Sell 1/16/14 1,378,535 1,392,893 14,358 Brazilian Real Buy 1/3/14 3,959,860 4,179,651 (219,791) Brazilian Real Sell 1/3/14 3,959,860 4,007,516 47,656 British Pound Buy 3/19/14 3,954,125 3,897,715 56,410 Canadian Dollar Sell 1/16/14 1,972,323 1,999,144 26,821 Euro Sell 3/19/14 4,042,679 3,970,701 (71,978) Mexican Peso Buy 1/16/14 701,495 677,163 24,332 New Taiwan Dollar Buy 2/19/14 4,374,108 4,419,073 (44,965) New Taiwan Dollar Sell 2/19/14 4,374,108 4,447,184 73,076 New Zealand Dollar Buy 1/16/14 1,316,804 1,357,789 (40,985) New Zealand Dollar Sell 1/16/14 1,316,804 1,310,220 (6,584) Norwegian Krone Buy 3/19/14 101,047 100,440 607 Singapore Dollar Sell 2/19/14 2,467,793 2,513,675 45,882 South Korean Won Buy 2/19/14 1,823,687 1,814,723 8,964 Swedish Krona Buy 3/19/14 600,792 591,963 8,829 Swiss Franc Sell 3/19/14 1,403,554 1,403,053 (501) Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/16/14 705,683 716,005 (10,322) Brazilian Real Buy 1/3/14 3,055,886 3,248,471 (192,585) Brazilian Real Sell 1/3/14 3,055,886 3,100,366 44,480 Canadian Dollar Sell 1/16/14 1,398,357 1,419,195 20,838 Euro Buy 3/19/14 1,407,035 1,403,877 3,158 Japanese Yen Sell 2/19/14 1,622,826 1,692,999 70,173 Mexican Peso Buy 1/16/14 1,296,794 1,280,120 16,674 State Street Bank and Trust Co. Australian Dollar Buy 1/16/14 799,982 840,538 (40,556) Brazilian Real Buy 1/3/14 3,828,123 4,070,505 (242,382) Brazilian Real Sell 1/3/14 3,828,123 3,901,532 73,409 British Pound Buy 3/19/14 1,406,974 1,391,503 15,471 Canadian Dollar Sell 1/16/14 1,579,986 1,570,648 (9,338) Euro Buy 3/19/14 2,106,150 2,044,509 61,641 Mexican Peso Buy 1/16/14 1,037,518 1,003,926 33,592 New Taiwan Dollar Buy 2/19/14 4,374,108 4,421,659 (47,551) New Taiwan Dollar Sell 2/19/14 4,374,108 4,441,419 67,311 New Zealand Dollar Buy 1/16/14 1,316,886 1,348,019 (31,133) New Zealand Dollar Sell 1/16/14 1,316,886 1,309,664 (7,222) Norwegian Krone Buy 3/19/14 1,194,671 1,186,680 7,991 Polish Zloty Buy 3/19/14 1,077,370 1,048,346 29,024 Singapore Dollar Sell 2/19/14 1,264,643 1,292,384 27,741 South Korean Won Buy 2/19/14 2,299,324 2,289,386 9,938 Swedish Krona Buy 3/19/14 38,151 37,571 580 Swiss Franc Sell 3/19/14 683,550 672,961 (10,589) UBS AG Australian Dollar Sell 1/16/14 4,192,078 4,331,806 139,728 British Pound Sell 3/19/14 5,898,664 5,809,627 (89,037) Canadian Dollar Sell 1/16/14 2,042,811 2,061,895 19,084 Euro Buy 3/19/14 251,197 250,235 962 Japanese Yen Sell 2/19/14 822,699 831,889 9,190 Mexican Peso Buy 1/16/14 575,124 528,527 46,597 New Zealand Dollar Buy 1/16/14 1,316,886 1,348,080 (31,194) New Zealand Dollar Sell 1/16/14 1,316,886 1,298,758 (18,128) Norwegian Krone Sell 3/19/14 28,048 27,865 (183) Singapore Dollar Sell 2/19/14 86,930 98,685 11,755 Swedish Krona Sell 3/19/14 1,414,079 1,393,185 (20,894) Swiss Franc Sell 3/19/14 2,929,371 2,883,452 (45,919) WestPac Banking Corp. Australian Dollar Buy 1/16/14 669,641 727,221 (57,580) Canadian Dollar Sell 1/16/14 1,381,135 1,378,637 (2,498) Euro Sell 3/19/14 12,440,866 12,241,161 (199,705) Japanese Yen Sell 2/19/14 5,656,483 6,015,072 358,589 Total FUTURES CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 133 $13,616,920 Mar-14 $108,789 Euro STOXX 50 Index (Short) 635 27,150,528 Mar-14 (1,653,230) FTSE 100 Index (Short) 61 $6,765,342 Mar-14 (300,690) MSCI EAFE Index Mini (Long) 138 13,232,820 Mar-14 719,394 OMXS 30 Index (Short) 129 2,677,534 Jan-14 (157,343) Russell 2000 Index Mini (Short) 129 14,982,060 Mar-14 (815,402) S&P 500 Index (Long) 16 7,364,400 Mar-14 265,940 S&P 500 Index E-Mini (Long) 1,076 99,051,180 Mar-14 3,575,548 S&P 500 Index E-Mini (Short) 188 17,306,340 Mar-14 (625,476) S&P Mid Cap 400 Index E-Mini (Long) 89 11,920,660 Mar-14 511,304 SGX MSCI Singapore Index (Short) 15 868,180 Jan-14 (3,168) SPI 200 Index (Long) 340 40,361,767 Mar-14 1,584,871 SPI 200 Index (Short) 20 2,374,222 Mar-14 (102,764) Tokyo Price Index (Short) 62 7,668,313 Mar-14 (268,141) U.K. Gilt 10 yr (Long) 159 28,056,826 Mar-14 (608,635) U.S. Treasury Bond 30 yr (Long) 112 14,371,000 Mar-14 (239,963) U.S. Treasury Bond Ultra 30 yr (Long) 66 8,992,500 Mar-14 (131,821) U.S. Treasury Note 2 yr (Long) 221 48,578,563 Mar-14 (99,107) U.S. Treasury Note 2 yr (Short) 151 33,191,688 Mar-14 39,822 U.S. Treasury Note 5 yr (Long) 480 57,270,000 Mar-14 (726,115) U.S. Treasury Note 5 yr (Short) 48 5,727,000 Mar-14 73,409 U.S. Treasury Note 10 yr (Long) 185 22,763,672 Mar-14 (438,133) U.S. Treasury Note 10 yr (Short) 334 41,097,656 Mar-14 781,468 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/13 (proceeds receivable $1,008,594) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, January 1, 2044 $1,000,000 1/13/14 $994,219 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC GBP 2,430,000 $— 8/15/31 3.6% 6 month GBP-LIBOR-BBA $(166,403) Goldman Sachs International GBP 2,430,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% (124,125) Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $44,571,900 (E) $109,342 3/19/19 3 month USD-LIBOR-BBA 2.00% $81,710 68,029,800 (E) 59,495 3/19/16 3 month USD-LIBOR-BBA 0.75% 22,348 8,902,900 (E) 97,659 3/19/44 3 month USD-LIBOR-BBA 3.75% (98,616) 32,139,100 (E) 416,880 3/19/24 3 month USD-LIBOR-BBA 3.25% 271,643 Total $683,376 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $286,062 $— 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools $2,416 Barclays Bank PLC 93,814 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 284 4,154,026 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 15,164 431,456 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,575 10,463 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 68 34,333 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 66 80,886 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 155 612,336 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (1,286) 1,291,404 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,468 776,412 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,484 136,176 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 260 441,974 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 845 320,474 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 612 604,832 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,444) 103,003 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (605) 91,841 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (530) 45,864 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (265) 45,864 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (265) 286,062 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 2,416 92,065 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (531) 239,191 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,380) 92,065 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (531) 75,532 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 144 96,835 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (231) 183,794 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,060) 330,085 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (3,546) Citibank, N.A. 596,900 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,141 583,657 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,115 baskets 515 — 12/19/14 (3 month USD-LIBOR-BBA plus 0.15%) A basket (CGPUTQL2) of common stocks 1,510,511 units 11,290 — 12/19/14 3 month USD-LIBOR-BBA minus 0.10% Russell 1000 Total Return Index (1,381,532) Credit Suisse International $3,429,215 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 833 286,062 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 2,416 760,712 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,777) 945,828 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,453) 945,828 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,453) Goldman Sachs International 217,206 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,736 32,835 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 215 112,323 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 410 233,042 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 705 233,042 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 705 2,602,232 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 9,499 928,473 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,389 73,757 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 269 1,199,316 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,942 381,320 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,392 52,425 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (125) 62,887 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (150) 1,299,188 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,743 1,160,356 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,770) 538,958 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,967 127,532 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (1,077) JPMorgan Chase Bank N.A. 332,115 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 2,805 168,244 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (614) Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $1,504 $22,000 5/11/63 300 bp $1,154 CMBX NA BBB- Index BBB-/P 2,953 49,000 5/11/63 300 bp 2,173 CMBX NA BBB- Index BBB-/P 6,050 98,000 5/11/63 300 bp 4,490 CMBX NA BBB- Index BBB-/P 5,757 101,000 5/11/63 300 bp 4,149 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 8,647 78,000 5/11/63 300 bp 7,406 Citibank, N.A. EM Series 11 Index — (8,100) 300,000 6/20/14 (500 bp) (12,077) Credit Suisse International CMBX NA BBB- Index BBB-/P 230 12,000 5/11/63 300 bp 39 CMBX NA BBB- Index BBB-/P 388 50,000 5/11/63 300 bp (408) CMBX NA BBB- Index BBB-/P 708 61,000 5/11/63 300 bp (263) CMBX NA BBB- Index BBB-/P 5,492 69,000 5/11/63 300 bp 4,394 CMBX NA BBB- Index BBB-/P 9,717 86,000 5/11/63 300 bp 8,348 CMBX NA BBB- Index BBB-/P 7,022 88,000 5/11/63 300 bp 5,622 CMBX NA BBB- Index BBB-/P 6,891 89,000 5/11/63 300 bp 5,474 CMBX NA BBB- Index BBB-/P 5,855 89,000 5/11/63 300 bp 4,438 CMBX NA BBB- Index BBB-/P 1,367 89,000 5/11/63 300 bp (49) CMBX NA BBB- Index BBB-/P 2,738 90,000 5/11/63 300 bp 1,306 CMBX NA BBB- Index BBB-/P 1,586 90,000 5/11/63 300 bp 153 CMBX NA BBB- Index BBB-/P 7,212 99,000 5/11/63 300 bp 5,636 CMBX NA BBB- Index BBB-/P 11,036 144,000 5/11/63 300 bp 8,744 CMBX NA BBB- Index BBB-/P 7,551 184,000 5/11/63 300 bp 4,622 CMBX NA BBB- Index BBB-/P 12,467 117,000 5/11/63 300 bp 10,605 CMBX NA BBB- Index BBB-/P 3,924 82,000 5/11/63 300 bp 2,619 CMBX NA BBB- Index BBB-/P 4,450 103,000 5/11/63 300 bp 2,810 Deutsche Bank AG EM Series 11 Index — (37,841) 1,720,000 6/20/14 (500 bp) (60,642) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at December 31, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA IG Series 21 Index BBB+/P $(61,809) $5,835,000 12/20/18 100 bp $45,282 NA IG Series 21 Index BBB+/P (95,004) 8,770,000 12/20/18 100 bp 65,955 NA HY Series 21 Index B+/P (1,075,539) 24,395,000 12/20/18 500 bp 1,038,450 NA IG Series 21 Index BBB+/P (27,115) 2,525,000 12/20/18 100 bp 19,227 NA HY Series 21 Index B+/P (1,272,123) 29,914,000 12/20/18 500 bp 1,320,125 NA IG Series 21 Index BBB+/P (36,933) 3,480,000 12/20/18 100 bp 26,937 NA IG Series 21 Index BBB+/P (92,261) 8,395,000 12/20/18 100 bp 61,815 NA IG Series 21 Index BBB+/P (41,772) 3,300,000 12/20/18 100 bp 18,794 NA HY Series 21 Index B+/P (471,788) 6,798,000 12/20/18 500 bp 117,304 NA IG Series 21 Index BBB+/P (51,120) 5,215,000 12/20/18 100 bp 44,593 NA IG Series 21 Index BBB+/P (36,720) 2,600,000 12/20/18 100 bp 10,998 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at December 31, 2013. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations BRL Brazilian Real CAD Canadian Dollar EUR Euro GBP British Pound USD / $ United States Dollar Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2013 through December 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,402,039,123. (b) The aggregate identified cost on a tax basis is $1,419,862,049, resulting in gross unrealized appreciation and depreciation of $170,153,247 and $15,459,960, respectively, or net unrealized appreciation of $154,693,287. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $55,831, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $143,757,002 $— $20,000,000 $23,845 $123,757,002 Putnam Short Term Investment Fund * 155,981,585 69,881,936 46,747,618 33,848 179,115,903 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $2,039,037. The fund received cash collateral of $2,093,095, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 1,400 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $423,932,783 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $496,946 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $966,705 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $1,074,205. TBA purchase commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Basic materials $34,538,776 $11,719,758 $— Capital goods 36,902,753 9,676,331 — Communication services 25,809,353 7,560,944 — Conglomerates 12,562,128 2,855,417 — Consumer cyclicals 86,476,126 21,553,917 — Consumer staples 41,765,427 15,792,421 59,571 Energy 56,739,617 8,705,014 — Financials 106,051,607 36,927,863 — Health care 78,904,740 14,257,157 — Technology 116,849,184 8,612,117 — Transportation 12,867,146 3,914,249 — Utilities and power 16,038,267 6,435,051 — Total common stocks Convertible bonds and notes — 170,625 — Convertible preferred stocks 170,222 153,562 — Corporate bonds and notes — 231,424,885 — Foreign government and agency bonds and notes — 10,543,599 — Investment companies 10,059,656 — — Mortgage-backed securities — 46,915,754 — Municipal bonds and notes — 423,259 — Preferred stocks 238,521 895,470 — Senior loans — 3,189,385 — U.S. government and agency mortgage obligations — 167,529,810 — U.S. treasury obligations — 235,737 — Warrants — 3,395 — Short-term investments 302,872,905 26,153,617 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(62,555) $— Futures contracts 1,490,557 — — TBA sale commitments — (994,219) — Interest rate swap contracts — (696,819) — Total return swap contracts — 169,125 — Credit default contracts — 5,974,803 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $6,031,664 $56,861 Foreign exchange contracts 3,162,796 3,225,351 Equity contracts 8,170,963 5,307,746 Interest rate contracts 1,069,727 2,966,686 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Futures contracts (number of contracts) Forward currency contracts (contract amount) OTC interest rate swap contracts (notional) Centrally cleared interest rate swap contracts (notional) OTC total return swap contracts (notional) OTC credit default swap contracts (notional) Centrally cleared credit defult rate swap contracts (notional) Warrants (number of warrants) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Asset Allocation Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 27, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 27, 2014
